Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 1 of 97 PagelD: 678
WARSHAW LAW FIRM, LLC
266 King George Road, Suite |
Warren, New Jersey 07059

dilie MW. Warshaw, Esq. *—* Phone: (973) 433-2121 0 sateen enna eeetteneneaeetence
Alycia Swift, Esq. * Fax: Cay 1047 Licensed itt New Jersey *

. ax: ( ) - Licensed in Sew York
Of Counsel: iwarshaw(@warshawlawfirm.com Licensed in Massachusetts *

David B. Warshaw, Esq. =" clientservices(@warshawlawfirm.com Licensed in Pennsylvania *

Willian Jeffery, Esq. * ‘ ; -
www. warshawlhiwfirm.com
Mildred Spiller. Esq. * ann

February 22, 2019

Olfice of Special Education Programs
New Jersey Department of Education
100 Riverview Plaza

Trenton, New Jersey 08611

Re: F.H. and M.H. o/b/o J.H. v. West Morris Regional High School District Board of
Education

OAT, Docket No. EDS 10706-2017

Agency Ref, Ne: 2017 26311

To Whom it May Concern:
Please be advised that this office represents the Petitioners in this matter. We are
requesting a copy of the Administrative Record for this case. The hearing was held betore Judge

Betancourt on April 9, 2018, April 23, 2018, July 25, 2018, and August 29, 2018. It is my
understanding that the Petitioner would receive a free copy. Time is of the essence.
Thank you for your time and attention to this matter.
Respectfully Submitted,
By:

JW/
ce: FH. and M.H. (Via Email)

 
: 679
Cc 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 2 of 97 PagelD: 679 ,
ase 2:19-cv- -

F.H. ee o/b/o J.H. v. West Morris Regional High School District Board of Education
-2017

 

As
LL 4 Z Co
Aa eaype

OAL Dkt. No.: EDS 10706
J A ncy Ref. No.: 2017-2631]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\ JOINT EXHIBIT LIST
EX. | Description Date! JAN 22 Batesltdd 4 Originally
WeRsey | Marked
JI | 504 Student Accommodation Plan 18/07/2016" Wt 0618003 [ RI; P17
J2 | Special Education Referral 01/03/2017 | WM 004 R2; P18
J3 Pre-referral Intervention Information 01/03/2017 | WM 005 R3; P18
J4 Letter to Parents te Invitation to an Initial 01/03/2017 | WM 006-008 | Rd; P24
Identification Meeting
J5 | Letter to Parents re Invitation to a Meeting 03/22/2017 | WM 010-012 | R6; P24
J6 | Eligibility Meeting Participants 04/06/2017 | WM 013 R7; P25
J7 Evaluation Sequence Multiple WM 014 R8; P25
J8 | Eligibility Determination Report 04/06/2017 | WM 015-016 R9; P25
J9 | Individualized Education Program (IEP) ** 04/06/2017 | WM 017-038 R10; P26
J10 | 504 Student Accommodation Plan 12/07/2016 | WM 039-041 | Rit; P29
J11_ | Mendham High School Being Successful Program WM 042-048 R12; P3]
(BSP)
J12 | Letter ICCPC to West Morris Central H.S. 10/20/2016 | WM 049 R13; P15
J13 | Letter ICCPC to West Morris Central H.S. 12/2/2016 | WM 050 R14; Pi6
J14 | Letter ICCPC to Joe Cusack 01/06/2017 | WM 051 R15; P20
JIS | Report of Psychological Evaluation by Sherry J. Wilk, | 01/ 19/2017 | WM 052-062 R16; P22
M.A. on behalf of Clifton Public Schools, Special
Education Department
J16 | Psychiatric Evaluation by Shankar Srinivasan, M.D on | 03/ 15/2017 | WM 063-066 R17; P23
behalf of Immediate Care Psychiatric Center
J17 | Social History of Student prepared by Betina WM 067-069 R18; P21
Goldberg-Rappoport, LCSW, MSW
J18 | Psychoeducational Testing Report prepared by Natalie Muitiple WM 070-092 R19; P32
Schubert, Psy.D., BCBA-D, Licensed Psychologist on
behalf of Alexander Road Associates
J19 | Letter from Melissa Dolgos re student 08/17/2017 | WM 093 R20; P28
J20 | Letter from Natalie Schuberth, PsyD, BCBA-D 12/13/2017 | WM 094 R21; P32
J21 | Psychiatric Report of Ellen M. Platt, D.O. 09/06/2017 | WM 095-106 R22; P33

 

 

 

 
©

Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 3 of 97 PagelD: 680

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J22 | Letter from Parents to Joe Cusack 10/10/2016 | WM 134 R39; P12

J23 | Letter from Plaza Family Care, PC re student 10/11/2016 | WM 135 R40; P13

424 | Email from IE 0 Joe Cusack 10/15/2016 | WM 136 R41; P14

J25 | Letter from Parents to Joe Cusack 1/4/2017 WM 140 R44; P19

J26 | Email from Parents to Joe Cusack 09/08/2017 | WM 151-152 R51; P29

J27 | Letter from Parents to Stephen Ryan, Principal 09/25/2017 | WM 153 R52; P35

J28 | Purnell School Enrollment Contract 2017-201 8, | 08/30/2017 | None P36
executed by Petitioner

J29 | Petitioners’ “Proof of Payment” to Purnell School, | Various None P37
2017-2018 school year

J30. | Ellen M. Platt, D.O., Curriculum Vitae None None P33

J31 | Natalie Schuberth, Psy.D., BCBA-D, Curriculum | None None P32
Vitae

 

 

 

 
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 4 of 97 PagelD: 681

Ne” intervention & Referral Services
WEST MORRIS CENTRAL HIGH SCHOOL

Four Bridges Road
Chester, New Jersey

504 Student Accommodation Plan

Name: Birth Date:

Grade: 10 Guidance Counselor: Cusack

Date of Meeting: 12-07-2016
Nature of Concern:

© [RB was diagnosed with Depression on 10-17-16 and has been in an
Partial Care program at Immediate Care Children’s Psychiatric Center
Since that date. She is now ready to gradually return to West Morris
Central and will need 504 accommodations to assist with this

©) transition.

Determination of Handicap:
® Depression as diagnosed by Dr. Srinivasan.

How Handicap Affects a Major Life Activity:

@ Depression has negatively impacted her attendance and her ability to
complete assignments and tasks necessary for the basic life function of

learning.
e Mbsed days due to her depression has now caused anxiety during the

school day and at home.
Reasonable Accommodations:
- Extended time on quizzes and tests.

- may take assessments sin a private setting.
- will be issued a “walking pass” to take breaks from class when

she is feeling a high level of anxiety.

WM 001
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 5 of 97 PagelD: 682

- [BRB may utilize the Zen Zone when it is available for meditation, deep
breathing, and mindfulness exercises to help ease her anxiety.
~ QB may access an counselor when necessary.

Review Date: September 2017

 

Participants: Signatures:

 

 

 

KRS Mémber:

Counselor: (YO |
Administrator: Anne P. Meagher UT

Director of Special Services:
David Leigh

Other

 

 

 

 

 

 

 

 

Please sign included Parental Rights Notice

CC: Parent
IRS Monitor
Principal/Assistant Principal

Guidance Counselor
Director of Special Services
Parental Rights Under Section 504:

Parental Rights Under Section 804:

1. Section 504 of the Rehabilitation Act is a nondiscrimination statute barring
discrimination on the basis of one's disability.

2. ftis the policy of the school district not to discriminate on the basls of disability in
Its educational programs, activities or employment policles as required by the
Act.

WM 002
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 6 of 97 PagelD: 683

3, ‘The Act requires the school district to locate, evaluate and determine If the
student Is a qualified Individual requiring accommodation necessary to provide

access to educational programs.

4. Parents are entitled to have the opportunity to review relevant educational
records under the Family Education Rights and Privacy Act (FERPA).

5. Parents or guardians disagreeing with the decisions reached by school
personnel for accommodations necessary for access to educational
programming and/or facilities may request a hearing before an impartial hearing

officer by notilying the school principal.

6, The designated school district Section 504 Coordinator Is:
Dr. David Leigh
West Moris Admin Blig
4 Bridges Road
Chester, NJ 07930
Phone: (908) 879-6404 x1477

7. Building Principal fs:
Mr. Steve Ryan
West Moris Central High School
259 Bartley Road
Chester, NJ 07930
‘Phone: (908) 879-5212 x3320

cc: WMC or WMM Building Administrators

 

 

 

WM 003
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 7 of 97 PagelD: 684

7 HWTG s
KGa) «He BY 1/29 SYLLE ECEIyY

WEST MORRIS REGIONAL HIGH SCHOOL DISTRICT JAN 03 2017

SPECIAL EDUCATION REFERRAL By: cH 2

Pupils Nam Date: ! by ia)

Date of Birth: _ Grade: |Q School: mr wac [_] wom
sacs canara se ch
ae

Admin:
cb

T&RS Monitor: Home roof
os
Same dd095 Work Phone: ree:

  
 

 

 

    

 

 

 

 

 

rae ct secre:

Sees obdee 6 Work Phone:

THE FOLLOWING ATTACHMENTS ARE REQUIRED, COUNSELOR GATHERS THE INFORMATION
AND CHECKS OFF (use NA if not applicable):

say Elementary/Middle/High School Records

All Standardized Testing Results RYT ¢
Action Plan and/or 504 Plan
Documentation of Pre-Referral Intervention Cutcomes (COUNSELOR)

'V¥] Documentation of Pre-Referral Intervention Outcomes (I&RS MONITOR)
iV Any Decumentation/Reports/Requests/ Letters from Parent(s)/ Guardian(s)

(J student Writing Sample
Current Teacher Input Forms
Student Schedule
Progress/Quarterly Grade Reports and Transcript

Attendance Records & Disciplinary Records

1%
hg Medical Records (Nurses Office) eet ae
(J

if this is a Staff Referral, Principals’ Notification Letter
Other:

 
  
  

 

 
     

reed dou tad echicn Qs thy LeGc ah

mt hed ad lee thins Lae net La aboed_t ea ‘Thane Idol Ye MS. t

     
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 8 of 97 PagelID: 685°

PRE-REFERRAL INTERVENTION INFORMATION
(Counselor Completes)
I. Documentation of Pre-Referral Interventions (Attach 504 Plans, Action Plans, Disciplinary
Interventions, Student Assistant Counselor Interventions, Student Schedule Changes, Basic
Skills Remediation, etc.)
Ii. Please explain why, in your opinion, the Pre-referral Interventions have not been
successful tn assisting this student:

 

 

 

 

IV. Other information you feel is pertinent to this referral:

 

 

 

 

NOTE: All information must be completed in a timely manner to insure the inftial meeting ts
scheduled per NJAC 6A:14 timeline requirements. Principal's Office provides parents with

 

Date

Pildaneé Director Signature Date ae Date

DISPOSITION: CST CASE MANAGER INFORMS THE DIRECTOR OF SPECIAL EDUCATION WITH
THE IDENTIFICATION TEAMS EVALUATION DECISION WITHIN 20 WORKING DAYS OF THE

DATE OF REFERRAL,
Revised 9/14/05 Forms not to be revised without approval

  

 

 

 

WM 005
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 9 of 97 PagelD: 686
iosi2017 Invitation to an Initial [denlification Mesling for Se

a
West Morris Reglanal High School District

Department of Special Education
10 South Four Bridges Road
Chester, NJ 07930
908-879-6404

Invitation To An Initial identification Meeting
Date: 01/03/2017

Student's Name:

Student's School: West Morris Central High School

Parent’s Name:

Parent's Name:

 

You are invited to attend a meeting regarding your child, IM The purpose of this meeting is to

determine whether an evaluation will be conducted to determine if your child Is eligible for special

Cc ) education and related services. If It is determined that an evaluation will be conducted, the members
of the team will determine the nature and scope of the assessments to be conducted.

Your participation in planning for the educational needs of your child is important. The meeting is
scheduled for:

Date: 01/09/2017 Time: 1:37 Location: West Morris Centrai High School

if this is not a convenient time or place, or should you have any questions, please contact Kendra
Dickerson by 01/05/2017 at 908-879-5212 x3530 to discuss rescheduling the meeting or to discuss

your questions.

The following Individuals will be participating in the meeting:

Title: The agency representative is:

¥ Student: “1 Case manager: Kendra Dickerson/Sherry
Wilk

 
 

‘¥ Parent:

“| School psychologist: Kendra Dickerson/Sherry
Wilk

“| Learning disabilities teacher-consultant: Maria

Zdroik
¢ School social worker: Betina Goldberg-Rappoport

“ General education teacher: Robert Herman
* Other: Guidance Counselor: Joseph Cusack

hitps:/ine.specialeducation.powerschool.com/templatedoc.aspx?tamplate=51 &dioc=23 66 34sec=4608child=O&origin=U&prdoceyY WM 66 6
{>

Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 10 of 97 PagelD: 687

10/5/2017 Invitatton to an Initial identification Meeting (ori
If you have any questions, please contact me at 908-879-5212 x3530, °
Sincerely,

 

Name: Kendra Dickerson
Position: School Psychologist

*Attachments:

https://ne.specialeducation.powerschool.com/templatedoc.aspx?lemplate=51 &doc=236638sec=460&child-O&origin=U&prdoc-Y WM 0073
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 11 of 97 PagelD: 688

iO/sIz01F Invitation Lo an Initial identificalion Meeting for -i

. Meeting Confirmation Form

Please sign and return this page to Kendra Dickerson at West Morris Central High School by

01/06/2017.
Parent(s}) Name:

 

Date of Conference: 01/09/2017

Child's Name

If you cannot attend the meeting In person but wish to participate, other arrangements can be made
to include you (for example, by a telephone conference).

Indicate how you will participate:
Ll Inperson I By telephone
school)

|.’ By electronic conference equipment (if available through the

Please Indicate whether you require any accommodations to Participate in the meeting.

 

You may invite another person(s} who has knowledge or special expertise regarding your child to
accompany you to the meeting. You may also bring your child to the meeting if you believe it is

appropriate.

Please provide the names of anyone you are Inviting to the meeting:

 

Will he or she require any accommodations? C1 Yes T No
if yes, please describe:

 

Participants at the meeting may use an audiotape recorder during the meeting. If you wish to tape

the meeting, please check:

-i lam planning to record the meeting.

If you plan to bring an advocate and/or an attorney to the meeting, please notify Kendra Dickerson as
the meeting may need to be rescheduled to Include district representation.

 

 

Parent{s) Signature Date

https://ne.spacialeducation.pawerschool.com/templatedac.espx7iemplate=51 &tioc=236638sec=4808child=0&origin=U&prdoc=Y WM dbs
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 12 of 97 PagelD: 689

10/5/2017 invilations for

West Morris Regional High Schoo] District
Department of Special Education
10 South Four Bridges Road
Chester, New Jersey 07930
908-879-6404

Invitation to a Meeting

é‘

Date: 03/22/2017

Student's Name: Ps

Student's School: West Morris Central High Schooi

Parent's Name:

Parent's Name:

 

or

You are invited to attend a meeting regarding your child, a
Your participation in planning for the educational needs of your child is important. The meeting is

scheduled for:

Date: 04/06/2017 Time: 11:45

Please read this entire notice. To confirm your participation, please complete the information on the
Meeting Confirmation Form and return the form to the district as directed.

Location: West Morris Centraj High School

The purpose(s) of the meeting is:
Determination of initial eligibility for special education;*

Planning for transition to adult life;

if you have any questions, please contact Sherry Wilk by 04/04/2017 at 908-879-6404 x3530 to
reschedule the meeting.

The following Individuals will be participating in the meeting:

Title The agency representative is:
School psychologist: Sherry Wilk for Kendra

Dickerson

School social worker: Betina Goldberg-

Rappoport

General education teacher: Tamara

Wubbenhorst

“' Special education teacher: David Ehasz

¥ Other: Guidance Counselor: joseph Cusack
hitps:/ne.spesialeducalion,powerschool.com/emplatedoc. aspx 7template=564.dor=24460&se0=4 75A.child=08origin=Usprdac=¥ WM ott

¥)
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 13 of 97 PagelD: 690

10/5/2017 Invitations (or i

 

Sincerely,
}
Name: Sherry Wilk
Position: School Psychologist
*Attachments: For eligibility and continuing eligibility: Copy of evaluation reports

htips:/ine.specialeduc=lion,powerschool.com/emplatedac.aspx7iemplate=58&doc=244608sec=47 58child=04origin=U&prdoc: WM 0122
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 14 of 97 PagelID: 691

10/642017 invitations or

. t o i o
Please sign and return this page to Sherry Wilk at West Morris Central High School by
04/04/2017.

 

Perens) Nor

Date of Conference: 04/06/2017

Child's Name

if you cannot attend the meeting in person but wish to participate, other arrangements can be made
to include you (for example, by a telephone conference).

Indicate how you will participate:
i! In person J Bytelephone ___ By electronic conference equipment (if available through the
school)

Please Indicate whether you require any accommodations to participate in the meeting.

 

You may invite another person(s) who has knowledge or special expertise regarding your child to
accompany you to the meeting. You may also bring your child to the meeting if you believe it Is

appropriate.

Please provide the names of anyone you are inviting to the meeting:

 

Will he or she require any accommodations? 0 Yes 3 No
if yes, please describe:

 

Participants at the meeting may use an audiotape recorder during the meeting. If you wish to tape
the meeting, please check:

! | am planning to record the meeting.
lf you plan to bring an advocate and/or an attorney to the meeting, please notify Sherry Wilk as the
meeting may need to be rescheduled to include district representation.

 

 

Parent(s) Signature Date

https://ne.specialeducation. powerschool.com/emplatedoc.aspx 7templale=568.doc=244608sec=47 S&child=O&origin=URprdoceY WM a
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 15 of 97 PagelID: 692

~~ eg

Name: Birth Dste:
Eligibility Meeting Participants |

 

\ Please sign In the appropriate space. A signature In this section of tha Eligibility Report documents participation in the meeting
and does not Indicate agreement.

Date

  
 

[Participants Name Signature
[stucont, if approprlate or required:

 

[Paront:

 

[Paront

[General Education Teacher:

 

 

[Specta Education Teacher: loswid Ehaaz

feta study Team Member; [sherry Wak Rho. My Mp L447
os” “f

[Cave Manager (may be tha CST Kendra Dickerson

 

 

 

 

 

 

 

 

 

member above):
"timer orate pprope
CST member or other appropriate §{Belina Goldberg-Rappoport
school personnal): : toa
[Guidance Counselor: Joseph Cusack 4 MG / 7
— 7 77

 

 

 

C

WM 013
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 16 of 97 PagelID: 693

 

 

 

 

 

~ eo
West Morris Regional High School District
Department of Special Education
19 South Four Bridges Road
Chester, New Jersey 07820
908-879-6404
Evaluation Sequence
Name: Birth Data: Evatuation : Intel
Health
! Allergtes/Special Diet: Oays Absent:
J Medicatfon: J Vision:
| Physical Restrictions: ) Hearing:
Evaluation Information
Initial Evaluation Dates Date Assessment Completed
Original Reterral Date: 01/03/2017 Paychologist: 01/19/2017
identification Meeting Invitation Date: 01/09/2017 Soclal Worker: 01/18/2017
Parental Consent To Evaluation Obtained: 01/09/2017
Inftial Efigibility Determination Date: 04/06/2017

 

 

 

 

WM 014
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 17 of 97 PagelD: 694

Birth Date:
Determination Report

 
   

    
     
  
  

  
 

Reason For Referral_ 7
was referred to the CST fora comprehensive evaluatian due to ongoing academic/behavioral difficulties. This assessment will
determine the setiing that will best meet her academic, emotional, and educational needs,

Maborative Evaluation Summary

PSYCHIATRIC EVALUATION SUMMARY: immediate Care Psychiatric Canter (3/15/17)

8 psychiatric issues specifically, pervasive mood disturbances, avoldance behaviors even when not under street,
all collectively at this time are directly impacting jeaming

ith irrational fears and enxiety secondary to school issues,
and abliity to maintain and bulld satisfactory intererpesonel relationships,

Recommendations:
Al this me an out of district placementts advised
(ailnceds regular follow up with a chitd peychiabist for medication management and psychotherapist for counseling

PSYCHOLOGICAL EVALUATION SUMMARY: Sherry J. Wilk, MA (1/18/17);

Relative to chikdren of comparable age, 8 current general leval of cognitive ability Is estimated to be within the average
range of intellectual functioning on a sta measure of intellectual functioning. Her overall thinking and reasoning
abilities exceed those of approximately 61% of Individuals her age (FSIQ = 104; 95% confidence interval = 100-108). Her
general verbal comprehension abilities were In the high average range (VCI = 118), and her general perceptual reasoning
abilities were in the average range (PRI = 107), s ablfity to sustain attention, concentrate, and exert mental contro! is
in the low average range (WMI = aca a processing simple or routine visual material without making errors is
in the average range when compared peers (PS! = 94), She performed slightly better on verbal than on nonverbal
pasaning | vipeleppcniyred| ability to reason with and without the use of words.

 

   
  
   
  
  
  

and depression, and has a fear of academic failure. She has limited inaight into her difficullles,

a. ggies with anxiaty
fects helpless, and fikely has jimited problem-salving abliities. She does fea! her family is supportive of her.As compared to
BT POSTE difficulties in a number of areas, including, sensation seeking,

a ' rates herself as not having any noteworthy
picalily, locus of control, eb ee hee hyperactivity, relations with parents, self-rellance, test anxdety, anger
tress, and

  
     
 
   
   
   
 
  
  

ve Lend erin. Fiore, er Ce aenTe See nui to schock, sccil eriée, anxiety,
spresgion, sense of inadequacy, somatization, self-esteern, ego strength. Furthermore, Hi fl
Clinically Significant range in attitude to teachers, interpersonal relations.

As compared to her peers, rated by her parent as having typical adolescent behaviors in a number of areas,

neluding: hyperactivity, conduct problems, somatization, atypicality, attention problems, and social skilis,

activities of daily fiving, anger contro}, bullying, emotional self-control, and executive functioning. However, 6 parent
Pp, functional communication, social dev , and

ates her within the At-Risk range in anxiety, adeptabifity,
negative emotionality, Furthermore, ENEs parent rates har in the Clinically Significant range in depression, withdrawal,

i. Belina Goldbsrg-Rappoport, LCSW,MSW (1/18/17)

a 10th grader, is the youngest and only daughter of four bom to an intact family, senses that she began
feeling loneliness In 6th grade and by September of 10th grade i ta anxious and suicidal, Her parents put her
into @ therapeuiic program immediately and this appeared to help agreat deal. She was in a full time day program at
immediate Care Children’s Psychiatric Center until right before winter break. She had no Intervention for a few weeks during
she is on home-bound instruction efter retuming to

e holiday and family visits and she decompensated some. Currently
a¢hool proved too stressful and has tutors coming to the home along with afterschoo! programs twice a week at ICCPC,

 

WM 015
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 18 of 97 PagelD: 695

 

[Statement of Eligibility

om, [Review of racords and consideration of cognitive functioning, academic achlevement, leaming styles and adaptive behavior Indicates
' ( ) [that Jenna Is eligible for special education and related services as meets the crileria of Emotionally Disturbed

 

 

 

 

WM 016
meee 2:19-CcV-14465-SDW-LOW "BOCuTTeTt 11!" eel of 97 PagelD: 696

West Morris Regional High School District |

Department of Special Education
10 South Four Sridges Road
( . 5 Chester, New Jersey 07930
= 908-879-6404

 

individualized Education Program (IEP)

 

 

 

Grade: Eleventh grade

 

State ID:
ID: Birth Date:
Parent/Guardian: Gender: Female
Pp t/G 7
arent/Guardian Ethnic: White
Address:
Primary Location: West Morris Mendham High School
City:
IEP @: Initial (EP
State: Typ

Zip Code: JEP Meeting Date: 04/06/2017

Home Phone: IEP Start Date: 04/06/2017

4 ” Emergency Phone: Annual Review Due pyoconig

Date:
Eligibility Category: Emotionally Disturbed
Reevaluation Due 04/05/2020

Case Manager: Kendra Dickerson Date:
Case Manager Phone; 908-879-5212 x353D
Related Services
Limited English Transportation
Proficient: © ver No Counseling

Extended School Year

Parent Consent to
Implement Initial fEP; 04/06/2017

KA F +

~ os
_
ao

—_

https:/ine.specialeducation.powerschool.com/emplatadocprint.aspx?template=398doc=244f4 &sec=38B8child=0&origin=Q&prdoc=Y

WM Qb3
WHAT Se 2:19-cv-14465-SDW- INRUaHEDS EEHeENT PaETON Ee of 97 PagelD: 697
Name: Birth Date:

 

 

lEP Meeting Participants

 

 

oS lease sign in the appropriate space. A signature in this section of the IEP documents participation In the meeting and does not Indicate
greement with the IEP. If a required member of the JEP team has been excused fram participating in the meeting with parental consent,

note the excusa! in the required team member's space.

 

 

 

 

 

 

 

 

 

 

 

 

 

Participants Name Signature Date
|stuclent, If appropriate or required:

Jrarent:

Parent

lceneral Education Teacher: Tamara Wubbenhorst

Speciaf Education Teacher: David Ehasz

Child Study Team Member: Sherry Wilk

es wey eee Kendra Dickerson

 

 

choot Representative (may be the CST
member or other appropriate school = /Setina Goldberg-Rappoport

personnel):

 

Specialist:

 

[speciatist:

‘Cu Counselor: hjoseph Cusack
t
”

 

 

 

 

 

 

 

 

 

 

WM Og

httos://ne.s pecialeducation.powerschool.com/templatedocprint.aspx?template=39&doc=24464&sec=388Schild=0&origin=O&prdoc-¥
wrorettBice 2-19-cv-14465-SDW- COMBO CTE 113" ao 97 PagelD: 698
Birth Date:

Nana:

Present Levels of Academic Achievement and Functional Performance |

 

‘onsider relevant data. List the sources used to develop this IEP.

 

eport Cards Standardized Test
“eacher Feedback Tracking Sheets
Parent Report Progress Reports
Recent Evaluation Results HSPA Scores

 

[Describe the concerns of the parent:

L. and Mrs have expressed concern about the need to provideljan adequate level of social and emotional support while ensuring
hat she is receiving academic Instruction at a level that is commensurate with her potential.

Describe the present levels of academic achievament and functional performance including how the student's disability affects his or
her Involvement and progress in the general education curriculum. For preschoot children, as appropriate, describe how the disability
affects the child's pardiciention in appropriate activities INJ.A.C, 6A:14-3.7(e)1].

 

   
  
   
 
 
  
  
  
  
  

and her mother ‘anid father participated in the development af the IEP, This IEP meeting was held in order to discuss her current academic
progress, and develop her educailonal program for the remainder of this schoo! year and for the next school year.

is currently a 10!" grade student In a general education program at West Morris Central High School. She is taking French 2,

Geometry, US History 2, English 2, and Chemistry, all at the Advanced level. Last year In 9"" grade, |g core academic classes wore at
he Advanced, level, and her grades ranged from “A” ta “B-.” In eth grade, sha was absent 19 times, with grades in core subjects ranging
from “B" to"C+." She has bean receiving Home Instruction since 10/24/16, per recommendation from her psychiatrist. A 504 plan was

implamented for her effective 12/7/18,
was hosplalized on 9/22/16 at Immediate Care Children’s Psychiatric Center, for depression and anxiety. She subsequently attended

the partial care program, where she received counseling and academic tutoring. It was reported that she improved In the small, therapeutic
school environment, where she recelved Individualized atiantlon. On 10/17/16, she was released from the program and claared to retum to

echool, After attending WMCHS for two days, she refused to go back to school.

has been diagnosed by the Immediate Care Children’s Psychiatric Center as having Major Depressive Disorder, recurrent, severe,

ithout psychotic
atures, as well as with Generalized Andaty Disardar, She is currently taking Prozac and Wellbutrin, The Center is racommanding that she

fbe educated in a smaller and more therapeutic environment so that she could continue progressing with her anxiety, depression, and school
functioning.

 

 

Sherry J. Wilk, MA (1/19/17):
current genera! level of cognitive ability is estimated to be within the average range of intellectual

 

Relative to children of comparable age,
functioning on a standardized measure of intellectual functioning. Her overall thinking and reasoning abilities exceed those of approximately 61%

of individuals her age (FSIQ = 104; 9596 confidence interval = 100-108). Her general verbal comprehension abilities were In the high average range

(VCt = 116), and her general perceptual reasoning abilities were In the average range (PRI = 107). = 's ability to sustain attention, concentrate,
ind exert mental control fs in the low average range (WMI = 86), a: ability In processing simple or routine visual material without making
errors Is in the average range when compared to her peers {PSI = 94), She performed slightly better on verbal than on nonverbal reasoning tasks,
but there Is no meaningful difference betwee s ability to reason with and without the use of words. Also, as she performed much better
on same verbal tasks than others. Furthermore, due to variability between the two subtests that compase the P5i, caution is warranted when
interpreting this Index score. Significant specific strengths include oraily defining vocabulary words, knowledge of isolated facts/information, and

analysis and synthesis of abstract visual stimufi and nonverbal reasoning, A sigificantly weaker specific skill involves the interplay of visuai
ory and discrimination, attentiveness to visual tasks, processing speed, visual-motor organization, and cognitive adaptabllity. Moreover,

{ _her significant weakness involves her auditory short-term memory. The iatter specific skills score at a Borderline level.

struggles with anxiety and depression, and has a fear of academic failure. She has limited Insight Into her difficulties, feels helpless, and

likely has limited problem-solving abilities. She daes feel her family is supportive of her As compared to her peers, ‘ates herself as not
having any noteworthy difficulties in a number of areas including sensation seeking, atypicality, locus of control, attention problems,

WM ag

 

hitps://ne.specialeducalion.powerschoo!l.com/Hemplatedocprint.aspx7template=39&doc=24464 &sec=3B88&child=0&origin=Q&prdoc=¥
WwiIEMASE 2:19-Ccv-14465-SDW-Liyisuabesckepoeupr Mrepram (Nile hr OT I7 PagelD: 699

|hyperactivity, relations with parents, self-reliance, test anxiety, anger control, and mania. However, rates herself within the At-Risk range in
attitude to school, social stress, anxlety, depression, sense of Inadequacy, somatization, self-esteem, and ego strength. Furthermore, rates
herself in the Clinically Significant range In attitude to teachers, interpersonal relations.

As compared to her peers, BM Is rated by her parent as having typical adolescent behaviors in a number of areas, Including: hyperactivity,

ression, conduct problems, somatization, atypicality, attention problems, and soclal skills, activities of daily living, anger contral, bullying,
emotional self-contro!, and executive functioning. However, 5 parent rates her within the At-Risk range in anxiety, adaptability, leadership,
functional communication, social development, and negative emotionality. Furthermore Ss parent rates her In the Clinically Significant range}
jin depression, withdrawal, and resiliency,

SOCIAL HISTORY SUMMARY: Betina Goldberg-Rappoport, LCSW,MSW (1/18/17)

@ 10th grader, is the youngest and-only daughter of four born to an intact farnily. J senses that she began feeling loneliness In 6th
rade and by September of 10th grade was depressed, anxious and suicidal. Her parents put her into a therapeutic program immediately and
his appeared to help[s great deal, She was in a full time day program at Immediate Care Children's Psychiatric Center until right before
winter break. She had no intervention for a few weeks during the holiday and family visits end she decompensated some. Currently she is on
hame-bound instruction after returning to school proved too stressful and has tutors coming to the home along with afterschool programs twice
ja week at ICCPC.

 

 
    
 
 

JELIGIBILITY: 4/6/17 CLASSIFICATION: ED

For preschool students, review the preschool day to datermine what accommodations and modifications may be required to allow the
child to participate In the generat education classroom and activities [NJ.A.C. 6A:14-3.7(c}11].

N/A

include other educational needs that result from the student's disability (NJ.A.C. 6A:14-3.7(e)3il].

Due tos disability and difficulties this school year, she has taken a reduced course load during her sophomore year.
will still need to complete Driver's Theory and an alternative assignment for 70th grade Physical Education prior to graduation,

In addition, consider each special factor identified In N,).A.C, 6A: 14-3.7(c). (The Need for consultation; Behavioral needs; Language
needs; Communication needs; Auditory needs; Need for assistive technology devices and services; and visual needs.). !f In considering the
special factors, the IEP team determines that the student needs a particular device or service (Induding an Intervention, accommodation or other
.|program modification) to recelve a free, appropriate public education, the {EF must Include a statement to that effect in the appropriate section.

 

 

 

 

   
 

    
 

 

      
   

 

WM 029

hitos://ne.soecialeducation.sowerschool.com/emplaledocprint.aspx?templale=398doc=24 464 &sec=388&child=O&orlgin=Q&prdoc=Y
TNE <6 9-19-cv-14465-SDW-LEAR SCTE? ToS tit Pf 97 PagelD: 700

Name:

Birth Dato:

Statement of Transition Planning

Beginning with the lEP in place for the schoal year when the student will turn age 14, or younger, if appropriate, develop the long-
range educational plan for the student's future, Review annually.

Statement of the student's strengths, interests and preferences
Is an Intelligent, articulate young lady. She is interested In attending college after high school.
Appropriate Measurable Postsecondary Goals

[Post-Secondary Education:
including, but not limited to, college, vocational training and continuing and adult education.

is interested jn attending college after High School,
Employment/Career:

Undecided
Community Participation:

inctucling, but not limited to, recreation and leisure activities, and participation in community. organizations.
na

Independent Living:

Anticipated

 

 

 

 

   
 

 

 

 

 

 

 

Courses of Study:
Considering the student's interests, preferences, and desired post secondary goals, list the specific courses of study for the period
of time covered by this /EP. include both general education and special education courses, When appropriate, identify the courses

of stualy projected for future years.
Grade Completed Courses of Study (List Course Names):

 

 

 

 

 

 

  
    
 

t this time, it is being proposed that Ij begin to gradually transition to a less restrictive placement within the Mendham Behavioral Support
Program for a half day, afternoons only. Swill continue to work towards completion of the courses she is currently working on, however,
attempts will be made ta conduct the tutoring sessions within the schoal environment. Also, it Is being recommended that hould
ansition to taking English with her peers in a small class setting within the behavioral support program. French and Chem! will continue to

be delivered through home instruction.
Grade 11 Completed Courses of Study (List Course Names):

Engtish 3 (AV) (BSP)
World History (AV) (BSP)

French 3 {AV)

Algebra 2 (AV)

f ‘yonmental Science (AC) (8SP)
Preys Ed 11

Health 11

Band (AC)

Out of Class Support (BSP)

 

 

 

WM 0

httos://ne.soecialeducation.powerschool.comHtemplatedocprint.espx?lemplate=39&doc=24464&sec=3Ba&child=08orgin=Q&prdoc=¥
mmeti£e 2:19-cv-14465-SDW-LIEAA USSU EL Sore (tet | nl: 97 PagelD: 701

O

https-//ne.speciateducation.powerschool.comiemplatedocprint.aspx ?template=398dor=24464&sec=388&child=0&origin=Q&prdoc=¥

 

Alternates:
Cullriary Arts (AC)
World Culsine (AC)

“BEEBE stil! needs to complete, Driver's Theory, Physical Education 10, 5 Credits o f Career Education and 2.5 Credits of Economic Literacy prior te
graduation,

 

Grade Courses of Study (List Course Names):

 

 

 

 

Related Strategies and/or Activities:

 

in addition to the courses listed above, list related strategies and/or activities that are consistent with the student's strengths,
interests, and preferences, and are intended to assist the student in developing or attaining postsecondary goals related to
training, educa tion, employment and, if appropriate, independent living.

 

 

 

 

WM 022,
““CASe 2:19-cv-14465-SDW-LDW™DOCUITenr TSS" it ("ee 97 PagelD: 702 |
Nemes Birth Date:

Statement of Consultation

Information/advice is needed from the Division of Vocational Rehabilitation Services or other agency or agencies, List the name of any agency

from which consultation is needed: .
C) its anticipated that] may benefit from DVRS upon her graduation from High School, This service will be considered closer to that time.

 

 

 

 

Name of the school staff person(s) who will be the llalson to post-secondary resources:

 

Kendra Dickerson

 

 

Statement of Needed Interagency Linkages and School District Responsibilities
As appropriate to the anticipated needs of the student, list alf agencies to which the student will be referred by the school district
liaison to postsecondary resources in the spaces below, List the responsibility of the school district and/or student/parent(s) with
respect to contacting each agency listed and providing needed information or documentation to each such agency.

Agency:

DVRS

School district responsibilities:

Provide Information for post-secondary planning.
Student/parent responsibilities: 7
if appropriate, register with DVR.

 

 

 

 

 

 

 

 

 

©

htips://ne.specialeducation.powerschool.convtemplatedocprint.aspx?lemplata=39&doc=24464sec=38B&child=0&origin=Q&prdoc=¥ WM 033,
Ese 2:19-cy-14465-SDW-LOW Bae iner rere" ed Ye 27 PagelD: 703
Nome: Birth Date: ay

Statement of Transition Services Needed to Attain Measurable Postsecondary

Goals: Coordinated Activities/Strategies

tem Beginning with the lEP in place for the school year when the student will turn age 16 of younger, if appropriate, complete the
following multl-year plan for promoting movement from school to the student's desired post-school ‘goals, The student's needs,
strengths, interests and preferences in each area (instruction, community experiences, etc.) must be considered, and responsibilities
should be shared among participants (student, parent, school staff, outside agencies; employers, etc.).

ctivities/Strategies Related to Measurable Expected Date of Person or Agency Arranging and/or
Post-Secondary Goals Implementation Providing Services
Instruction--Post-Secondary Education/Training

 

  
   
 
 
 

 

 

 

 

 

 

   
    
  
 

li continue to take courses:at a college prep level
in order to wark towards completion of her graduation : Student
requirements and to develop college readiness. Many of Parent/Guardian
these courses can be delivered within the Behavioral 04/24/2017 CST
Support Program at Mendham High School in order to Guidance
provideliiil with a smatier classroom environment and
[more individuafized instruction.
IRelated Services
oo] Based Counseling, 1x per week for 30 minutes. Student
dditional school counseling may be provided atQs [04/24/2017 cst
request, =f;
|Community Expertences
is encouraged to participate in social and
recreational events both at school and within her local Parent/Guardian

community,
he may wish to begin to visit college campuses and foarzarzon z eal

meet with student support services In preparation for
after she has graduated from high school.

dfult Living Objectives _

is anticlpated that Iwill take the course Driver's pec

 

 

 

Tiheory-during her junior year in order to work towards 4/2017 dance
obtaining her driver's license. :
Employment ‘I sy
Service was considered, but is not needed

Daily Living Skills ;

Service was considered, but Is not needed

|Functional Vocational Evaluation

[Service was considered, but is not needed

 

 

 

 

 

 

ae

hitps://ne.specialeducation.powerschool.comiemplatedocprint.aspx?7lemplate=394doc=24464&sec=38B&child=0&origin=Q&prdoc=Y WM 024,
Mente" ert Ri 97 PagelD: 704

* Simgemabal 445° DW-LOW™ Bsa

Birth bate:

 
 

Rights at Majority

 
    

©)-orti0on I:

At least three years before the student reaches age 18, a statement that the student and the parent(s) have been informed of the rights that will
transfer to the student on reaching the age of majority, unless the parents obtain guardianship [NJ.A.C. 6A:14-3.7(e)14]. The district may use the
following description to document that the student and parents have been informed of the rights that will transfer. The IEP team may Include
this statement at age 14 when transition planning begins, ‘
On 01/03/2019, will turn age 18 and become an adult student. The following rights wHl transfer to Jenna:
* The school district must receive written permission fro before it conducts any assessments as part of an evaluation or
reevaluation and before Implementing an IEP for the first time.

 

 

® The school must send a written notice to whenever it wishes to change or refuses to change the evaluation, ellgibility,
individualized education program {IEP}, placement, or the provision of a free, appropriate public education (FAPE).

© You, the parent(s), may not have access tos educational records without her consent, unless she continues ta be financially

dependent on you, : ‘

The district will continue to provide you, the parent(s}, with notice of meetings and of any proposed changes to your adult child's
program.
she Is the only one who can request mediation or a due process hearing

» Any time [I disagrees with her special education program,
to resolve any disputes arising in those areas,

IEE ishes, she may write a letter to the school giving you, the parents, the right to continue to act on her behalf in these matters.

 

 

   
  

 

 

 

     

 

 

OPTION I:

At teast three years before the student reaches age 18, a statement that the student and the parent(s) have been informed of the rights that will
| ‘yansfer to the student on reaching the age of majority unless the parent(s} obtain guardianship [NJ.A.C, 6A:14-3.7(e)14). The district may inform
ahe student and the parent(s) by letter of the rights that will transfer. if a letter is used, complete the fotiowing:

:: informed in writing on 04/06/2017 of the rights that will transfer to her at age eighteen.

Pe: informed in writing on 04/06/2017 of the rights that will transfer-at age elghteen.

 

 

 

 

hitps://ne.specialeducetion.powerschool.com/emplatedocprint.espx7templala=39&doc=24464&sac=3888child=O8orlgin=G&prdoc=¥ WM 02.
Birth Date:

“eee 4 65-SDW-LOW "Decline tsars- rc ro 97 PagelD: 705

 

Behavioral Interventions

NJA.C. 6A:14-3,7(¢)4 requires consideration of behavioral needs. if behavior impedes the student's learning or the learning of
others, the IEP team must consider, when appropriate, strategies, including Positive behavioral interventions and supports to
address that behavior. When needed, a behavior intervention plan must be included in the IEP. The following are

 

Target behavior:

School Attendance

Documentation of prior interveritions and student response:

4 504 Plan had been previously developed in order to provide with accommodations. Despite this intervention, ontinued to have
difficulties attending school,

Description of the positive supports/interventions, including the conditions under which the
supports/interventions will be implemented:

It ls being recommended that have classes within the Behavioral Support Program. A reward system fs built into this program In which
students can eam field trips for consistent attendance and completion of academic work, .

Procedures for data collection to evaluate the effectiveness of the interventions:

Teacher and case manager will collect all data.

Conditions under which the supports/interventions are changed:
These supports will be reviewed and adjusted with the CST team SEARS tarsoncising more consistent school attendance.

Conditions under which the supports/interventions will be terminated: -
@ interventions may be terminated |f mutually agreed upon by the student, parents, teacher and case manager.

Parental involvement: —
Parent/Teacher/Student Meeting as naeded,
CST Meetings

©

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

hilps://ne.specialeducation.powerschool.com/templatedecprint.aspx?template=30&doc=24484&sec=388&child=0&orgin=Q&prdoc=¥ WM O62
Case 2:19-cv-14465-SDW-LBW™BOCuinene 1318" wrteti" 97 PagelD: 706
uence Birth Date:
Goals and Objectives |

AND/OR FUNCTIONAL AREA:
@ MEASURABLE ACADEMIC AND/OR FUNCTIONAL GOAL:

 

 

  
 

 
 

OR SHORT TERM OBJECTIVES: ALUATION

 

ACADEMIC AND/OR FUNCTIONAL AREA:
Social / Emotional

 

 

 

 

 

 

STANDARD:
Standard 9.2 (Consumer, Family and Life Skills) All students will demonstrate critical life skills in order to be functional members of society.
ANNUAL MEASURABLE ACADEMIC AND/OR FUNCTIONAL GOAL: i |
= increase her ability to manage anxlety pertaining to school related functioning. ;
EVALUATION
ENCHMARKS OR SHORT TERM OBJECTIVES: . fore ERIA PROCEDURES
bjective: 2-3 triggers of arudety will be Clinical
li be able to identify and articulate 2-3 triggers of anxiety. identified 80% of time when feelingirecord from
anxious. counseling
: essions

 

actions to triggers. counseling
{sessions

bjective: Strategies will be identified and inical

Objective: Anxtety scafe will be used 100% of {Clinical
ill learn to use an anxiety scale to gauge and measure the strength of her emotional time when feeling anxious. record from
re .

 

 

  

 

 

 

 

 

 

il identify up to 3 strategies (ie. Mindful Tool) that can be used to reduce anxiety. used 100% of Instances when record from
, Ing anxious. unseling
sessions

bjective: Attend schoo! with 80% frequency ndance

it increase attend at school In accordance with her schedule. record
bjective: Support will be sought 100% of Student

i seek support when feeling anxious. time when feeling overwhelmed by Interview

nxlety,
https://ne.specialeducation.powerschool.comHemplatedocprint.aspx?templale=39&doc=24464 &sec=388&child=0&orgin=Q&prdoc=¥ WM OF.
1IBOZe 2-19-cv-14465-SDW-L Dovivdugiized Eeueation Peoten (Nae ct i | 27 PagelD: 707
name: Birth Date:

 

Modifi ications/Supports/Progress Reports |

MODIFICATIONS AND SUPPLEMENTARY AIDS AND SERVICES IN THE GENERAL EDUCATION CLASSROOM
tate the modifications for the student to be Involved and progress In the general education curriculum and be educated with
ondisabled students. State the supplementary alds and services that will be provided to the student or on behalf of the student
A.C. 6A:14-3.7(6}4J. Identify any assistive technology devices and services to be provided. Attach additional pages as necessary.
tate the modifications to enable the student to participate in the
general education curriculum.
Extended time on tests anid quizzes,
Permit]fo meet with the school counselor upon her request.
low frequent breaks
Provide structure and interim due dates for long term assignments.
Provide frequent feedback regarding ls academic work.
(MODIFICATIONS AND SUPPLEMENTARY AIDS AND SERVICES IN THE SPECIAL EDUCATION CLASSROOM
If the student will not be participating in the general aducation classroom, state the modifications and supplementary alds and
ervices to enable the student to be Involved and progress In the general education curriculum in the special education classroom.
Identify any assistive technology devices and services to be provided. Attach additional pages as necessary.
chant inindea fhe student, to participate in the State the supplementary aids and services.
Extended time on tests and quizzes.
Permit{ijto meet with the school counselor upon her request.
low frequent breaks
Provide structure and interim due dates for long term assignments.
Provide frequent feedback regardin,

Supports for School Personnel
State the supports for the school personnel that will be provided for the student [NJ.A.C. 64:14-3.He}4].

Case Manager will monitor progress and communicate with parents as needed.
na Parent/Teacher conferences as needed,

aff receives (n service training.

ota caf receives s ongoing opportunities for professional development.

Progress Reporting
State how the parents will be regularly informed of their student’ S progress toward the annual goals INJA.C. 6A: 14-3.7(e)1 6].
Method: ; Schedule:

Annual Review Annually

individual student progress as reported by teacher, IEP meetings, tests |Parents will have access tous grades on an ongoing basis via
and exams and informal conferences. . PowerSchool.

 
   

 

 

 
     

tata the supplementary alds and services,

 

 

 

 

 

 

   
  
  

 

 

 

   
  

 
   

 

 

 

 

 

 

WM 038,

htos.//ne.soeclaleducation.nowerschool.com/templatedocprint.aspx?template=a¢&cdoc=24464&sec=deh&child=O&orlgin=O&prdoc¥
aac eateey-14465-SDW-LOW~ DOME 2s" 1s TL 27 Pagetd: 708
G2 guile 14465-SDW LOW "Docent oh oo:
Special Education Determinations

Document length of school day, if different from length of regular tement of student's transition fram elementary to secondary
school day {N,).A.C. 6A:14-4,1(c}]. program (NJA.C. GA:14-3.7(e) 10}.
1) t this time, Is receiving hame instruction. It Is recommended that

continue with home instruction in the morning and begin
attending West Morris Mendham High School Behavioral Support Transfer to high school program with same age peers.
Program in the afternoon hi haye.a shortened school day from

 

  
 

   
   
  
  
 
  
    

  

 

 

11;20am-2:35pm,
Determirie whather the student needs an extended school year (ESY) program, An extended school year program ts provided In
ccordance with the student’s 2EP when an interruption in educational programming causes the student's performance te revert to a
lower tevel of functioning and recoupment cannot be expected fn 4 reasonable length of time. [NJ.A.C. 6A:14-4.3(c)}. List relevant
factors considered in determining whether the student.needs an ESY program. .
is currently recelving home instruction and is scheduled to attend MHS from 17:30 to 2:35, itis recommended that J participate in the
ESY program at MHS on Tuesdays and Thursdays from 1:30-2:30 p.m. in order to receive instruction In core mathematics and English skills. This
will allow to continue to receive academic instruction and counséiing during the summer months.

lf required, describe the ESY program:

requires an extended school year program.
The ESY will consist of Instruction in core language arts and math skills two days per week for a total of 3 hours per day, Counseling will be
provided weekly during the duration of the 5 week program,

District and State Assessment
Participation in District and State Assessment Program

 

 
  
  

 

 

 

 

tf the student will not be participating State how the student will be

In a Subject area or areas of a
Modifications / Accommodations assessed If the student will
districowide or Statewide assessment, not participate in Statewide or

Assessment
INJAC. saree en explain why that assessment is not districtwide assessment.
appropriate [NJ.A.C. 6A:14-3.7{e}71}. ‘

 

 

District Assessment:

strict Assessments mail group
Preferential Seating

Extended time
uént Breaks
Directions Clarified and Repeated

 

 

 

 

 

tate Assessments:
prance DLM
Language Arts r) Language Arts
Mathematics Accussibllity Features is} Mathematics
* Frequent Breaks
' Small Testing Group
* General Administration Directions
Clarified

* General Administration Directions
Read Aloud and Repeated as
Needed

Timing and Scheduling

* Extended Time (UAF- universal
accessibility feature)

 

DLM

HSPARCC
i) Language Arts Accessibility Features 5; Moneta

‘A Mathematics

» Frequent Breaks
_ + Small Testing Group
{ ) * General Administration Directions
~ Clarified
* General Administration Directions
Read Aloud and Repeated as

 

 

 

 

 

WM 938,

hitps:/ine.specialeducation.powerschool.com/ismplatedocprint.aspx?template=39&doc=24464&sec=38B&child=O8origin=Q&prdoc=¥
wmere@se 2:19-cv-14465-SDW-LEAP Seen Tete Pie f 97 PagelD: 709

Needed
Timing and Scheduling

* Extended Time (UAF- unlversal
© accessibility feature}
'‘) }

hitps://ne.specialeducation.powerschool.com/templatedecprint.aspx7template=39&doc=24464&sec=3B8Schild=0&origin=Q&prdoc=Y WM 03%
| ‘Acai, 14465-SDW-LDW™" DocuiTieatt S28" tee

EEN 07 Paget: 710
Birth Date:

Graduation Requirements

Beginning

st be
expected to meet or if any of the requirements
student is expected to achieve.

at age 14, identify the State and local §raduation requirements that the student will be expected to meet. The statement

reviewed annually. if the student is exempted from meeting any of the graduation requirements that ail students are
are modified, provide a rationale below and jist any alternate proficiencies the

ifthe student Is exempt from meeting the graduation
requirement, provide a rationale for the exemption

(NAC. 6A:14-3,7(e}91).

 

If the student Is NOT
State the Graduation Requi exempt from the
€ tne Graduation Requirement: requirement, place a check
in the box,
Attendance:
Due to her disability Jiimay exceed the number of
absences specified and will require an extension of the g

attendance policy. Medical doctimentation to be reviewed
by the attendance committee.

 

   
   
  

Due to chronic anxlety, depression and panic attacks,
there have been times throughout the year in which

s had difficulties attending school and/or has
needed to miss school due to treatment. These absences,
will be considered by the attendance committee and
excused with proper medical documentation. Continued
Upplemental home instruction may be warranted In
order to account for missed academic material.

 

Credit Hours:

 

120 | _

 

PARCC or Other NJDOE Approved Alternate Assessment:

 

 

 

 

 

 

Student will be hetd to sit for the PARCC assessments in ia
Language Arts and Math,
Other (Local Graduation Requirements):

| Gy |

 

 

Alternate Requirements(s):

 

114-3. Hej 9il],

"Hps./ine.specialaducation powerschool.comemplatedocprint aspx ?template=@98&doo=244648sec=388&chiide

vide a description of any alternate Proficiencles to be achieved by the student to qualify for a State endorsed diploma [NAC.

 

WM 034,

=O&orgin=Q&prdoc=¥
Fite Ort ele oF

COU MMe ment 13: ts" Fiisey’

iacumameimmms 14465-SDW-LDW Document

 

 
 
   

+ Tn ; 7 PagelD: 711
birth Date

Program Description

  

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: Grade: Eleventh grade
O Primary Location: West Morris Mendham High Schoo! Primary Placament Time: Full time students
Secondary Location: |Secandary Placement Time: .
JEP Start Date: 04/06/2017 | Program Type | Grade 10
Next Year's Secondary Location: West Morris Mendham High School Next Yéar's.Grade: Fleventh grade
Statement of Special Education and Related Services
State the special education services by instructional area. For in-class Programs also state the amount of time the resource or
supplementary instruction teacher is present in the general education class [NJ.A.C. 6A:14-3.7(e}4 and NJAC. 6A:14-3.7(3)8]. For
pull-out replacement resource and Special class programs, state the amount of instruction in each Subject area, which must be equal
to the amount of instructional time in Seneral education for each subject area [NJAC GA:14-4. 10]. All times are approximate within
the context of the daily school schedule and will be consistent with the school year calendar unless otherwise noted.
Service | Service Duration Type of
Subject Start Date| End Date | Tewue" Mint in Service
} 3 times per Pull/out,
English 2 (AV) BSP 04/06/2077 osrassz017)> 58 f caries
In/Out (BSP) Cis. Supp: /06/2017}06/21/2017]> Imes Pelse palo.
Ger Supp 7 cycle upport
. 47/2 times per Pull/out,
Home Instruction (Geometry, AV) delivered at home or at MHS, BSP Classroomjo4/06/201 1/2017] iaak ia Replacement
| : 2 times pe Pull/out,
Home Instruction (US History 2, AV) delivered at home or MHS, BSP Classroom (04/06/2077 eoai/2014 ek 0 Replacement
.. 2 times pe! THome
Home instruction {French 2, AV) 04/06/201 7106/2 1/2017, ee 0 } thin
5 aie pie o: 2 times perl Home
ome instruction (Chemistry, AV) fovosr2nt7forzr2n wibek 60 | astruction
1 epla times per Pull/out,
nglish 3 (AV) (BSP) Ree oN) owos/2ora)3 58 Fane
eo 3 times per Puil/out,
won History (AV) (BSP) 08/28/201 7jwosr20 ie Se c eplacement
times Pull/out,
Environmental Science (AC) (BSP} | ppsrzor7arsrzore? 2 8 pee
ana af times Pyll/out,
In/Out (BSP)-Cis.Suy; 08/28/2017|04/05/2018 58
f Me cycle upport

\dditional Special Education Program Information:

 

 

li continue to receive home Instruction, with-a gradual return to a less restrictive setting at Mendham High School,

  

It is proposed

within the Behavioral Support Program, i] be expected to attend sfternoans only for the remainder of the 2016-2017 school year.
ransportation will be provided to bri Mendham High School. It'ls anticipated that vii attend a full day program for the 2017-

2018 school year. ‘ . ;

 

 

Related Services

State the related services [NJ.A.C 6A:14-3.7(e)4]. Include, as appropriate, a statement of integrated therapy services to be pravided.
Specify the ammount of time the therapist will be in the classroom. if speech-language services are included, specify whether the
services will be provided individually or ina §roup. Specify the group size, [Nj.A.C 6A:14-3,7(e)5, NJAC. GA:14-3, 7ej8 and 6A4:14-

 

 

 

 

 

 

 

 

 

4.4(a)7 i}.
. ; Duration :
le

Service Start Date | End Date | Frequency (ein Sa son Provider Location
Individual Counseling services /O6/2017 {08/03/2017 eee per 130 {cst {counseling Room
a PM only, to
Transportation service 04/06/2017 06/21/2017 Mendham High

School

Individual Counseling services 08/28/2017 104/05/2018 |1timeper [30 [er [Counseling Room

 

 

 

htips ‘ine. Specialeducation.powerschool.com/lemplatedacprint.aspx ?template=30&doc=24464&.sec-B8&chili=OBorigin-Q&prdoc=¥

 

WM 032,
Case 2:19-cv-14465-SDW-L OW Re LT HerP esoae™ (Mit) i [7 PagelD: 712

week
Additional Related/Intensive Service Information:

 

 

 

 

'@

htlps://ne.specialeducation.powerschoo!.com/templatedocprint.aspxtemplate=39&doc=24484&sec=3888child=O&origin=Q&prdoc=Y WM OF3,
Cag -14465-SDW-LOW Boa eae "ee © 7 PagelD:
ate:

This form describes the Information required in components of written notice for an JEP meeting. The written notice

includes the IEP as 2 description of the proposed action and a description of the procedures and factors used in determining the

‘@ proposed action.
Describe the proposed action [N,J.A.C. 6A:14-2.3(g)1] and explain why the district has taken such

action [NJ.A.C. 6A:14-2.3(g)2).

The development of a new JEP is being proposed as mandated by state code,

The attached IEP describes the proposed program and placement and was developed;

‘/] as a result of an initial evaluation and determination of eligibility.

LJ as aresult of an annual review.

as a result of an amendment.

as a result of a reevaluation.

in response to a parental request.

to propose a change in placement.

to review the behavioral intervention plan.

J Other; , :
|Describe any options considered and the reasons those options were rejected [N.J.A.C. 64:14-2.3(g)3].
Mr. and Mrs. have requested that be allowed to attend Fusion Academy, a private altemative high school for students that Is not a
New Jersey approved special education program. This option was rejected by the district as It offers students a 1:1 leaming experience, which Is
highly restrictive. Additianally, this program does not offer therapeutic support an campus,

Describe the procedures, tests, records or reports and factors used in determining the proposed

action [N.J.A.C. 6A:14-2.3(g)4].
The sources of information used to develop the proposed IEP are fisted In the present levels of performance.

if applicable, describe any other factors that are relevant to the proposed action [N.J.A.C. 6A:14-
2.3(g)5].

  
   

Notice Requirements for the IEP and Placement

 

 

 

 

 

 

 

 

 

 

 

JUG

 

 

 

 

 

 

 

 

a.
r ™

WM 034,

hitps-//ne.specialeducation. powerschool.com/templatedocprint.espx?template=398doc=24464&sec=3BB&child=08origin=Q&prdoc=¥
tutes od . OU OCSN ICL LURE URSIN LAU yf aa .
nvaresigmgmmama °0209-SOWET OW Document 13- ile 97 Fea te. glam

Rationale for Removal from General Education

Decisions regarding ding placem ent. are based on the Individual r needs of ste students an and must st begin with consideration of the general
education setting. The purpose of this page is to document the discussions that have occurred with respect to accormmodations,
( odifications, and supplementary aids and services in each academic or functional area that are necessary to educate the student

in the general education setting.

ifthe student will be included in the general education setting for more than 80% of the time, no rationale is required. Items 1
through 3 of this section of the IEP need not be completed or included in the student's IEP.

     
   

Ifa student will not be included in the general education setting for more than 80% of the time, items 1 through 3 below MUST be

completed for each CONTENT/SUBJECT AREA.

1. Identify the supplementary alds and services that were considered to implement the student's annual goals, [N,J.A.C. GA:14-4.2(a)8i].
Explain why they are not appropriate to. meet the student's needs in the general education class:

In order to determine an appropriate academic program for it is important to take into account her academic strengths, emational

ifficulties and future goals. Given these factors, a continuum of services and supports have been considered in order to address her educational

needs within the least restrictive environment. [has tried returning to general education classes with supports such as extended time,

frequent breaks, and opportunities to meet with her guidance courtselor and/or the CST team. Despite these supports, consistent school

attendance still proved difficult for The class ‘size and school environment at West Morris Central High School has béen challenging for her.

Having a fresh start at Mendham High school with different peers Is suggested at this time.

2. Document the comparison of the benefits provided In the regular class and the benefits Spree in the special education class
INJ.A.C. 6A:14-4.2(a)8I0],

Regular education classes would providelillmvich maximum exposure to the general education curriculum and materials. This setting also °

llows for learning from peer models and increased opportunities for social interaction.

 

 

 

 

 

The benefit from working in the behavioral support program classes Is that this setting provides a calmer environment, where student anxiety
can be more quickly Identified and addressed. In this setting, there is a low student te teacher ratio and the Instruction and academic pace can be
modified to meets needs. A reward system, focusing on positive behavioral suppert Is also used to help foster sociat connections and
encourage academ{c motivation.
Document the potentially beneficial or harmful effects which.a placément (In the general education class) may have.on the student
with disabilities or the other students in the class [NJ.A.C. 6A:14-4.2(a)6li0)
‘placedin‘a less. restrictive; general education setting JE may continue to experience a high level of anxiety leading to continued: schoo}
bsences: Without individualized strategies to provide her with academic and emotional support, ny fail behind academically and may
have difficulties maintaining s social connections. These harmful effects outwelgh the poteritial gains from being strictly within the general
eduication environment. The potential benefits of the Behavioral al Support Program and ¢ and continued home instruction are described above.

Modifications in Extracurricular. and Nonacademic Activities
State the modifications that will be provided to enable the student to participate in extracurricular and nonacademic activities

INJA.G, 6A:14-3.7(e)4il]. Expisin the extent, ifany, to which the student will not participate with nondisabled peers in
extracurricular activities and nonacademic activities [N.A.C, 6A:14-3.7(e)6]. in addition, for students in an out-of-district placement,

delineate how the student’ will participate with nondisabled peers in extracurricular and nonacademic activities including, if
necessary, returning the student to the district in order to facilitate such participation INJA.C. GAN6-3.7€)17).-

Ali extréccutricular activities are avaliable ‘oa

 

 

 

 

 

 

WM 435,

hitps://ne.specialeducation.powerschool.com/templatedocprint.aspx?lamplate=398doc=244644sec=38B&child=0&orgin=Qéprdac=¥
were Se 2:19-cv-14465-SDW-LIW™tOcatent [ere (N25 1} 97 PagelD: =
|

Name: Birth Date:

Document the Placement Decision According to the Following Categories (Check
ONLY ONE box):
( © * NOTE: In accordance with federal data callection requirements, a student in an out-of-district segregated placement for 50% or
more of the school day must be reported as being in that setting for the entire day, regardless of whether the student Is ina
{general education setting for the remainder of the school day.

Students with Disabilities Ages 6-21:

LJ In the presence of General Education Students for 80% or more of the entire school day

LJ In the presence of General Education Students between 40% and 80% of the entire school day
7) In the presence of General Education Students for less than 40% of the entire school day
Public Separate School (in buildings with NO General Education Students)*

|) Private Sthool for the Disabled (Only.day educational costs paid by the district)*

Private Residential School for the Disabled (BOTH day and residential costs pald by the district)

2 Home instruction
“J Public Residential Facility (For reporting by State Agencies ONLY - Department of Human Services, Department of Children and Families;

; Department of Corrections; juvenile justice Commission)
SS SSS SSS

Transition Planning for Students in! Separate te Settings

For students in a separate setting (for all or part of a school day), set forth activities necessary to move the student to a less
restrictive placement. A separate setting is défined as.a bullding without general education students,
is. currently receiving home Instruction for all of her academic classes. In this restrictive environment, as limited exposure to. same-
age peers. At this time, it ls: being proposed tha with some of her tuters within the school environment of the behavioral support
program at Mendham High School. in order to do so, school based counseling Is being recommended. iii have the continulty of having the
same tutors that she had been previously working with in order to minimize anxiety. In addition, jt ls being recommended that ke English
and Out of Class Support within the BSP program. By having the tutoring take place within the school environment and English and Out of Class
Support ME will have greater opportunitles to meet with same age peers.

©

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
   
   
 

 

 

WM O76,

https://ne.specialeducation.powerschoal.comfemplatedocprint.aspx?lemplate=398doc=24464&sec=38B&child=D&origin=Q&prdoc=¥
mercer _) piiaviquanzed t:aucati; Bropram (E64 ‘pc ere, 97 PagelD: 716
ees uiilaees 14465-SDW-LDW Document t sirth bate:

Procedural Safeguards Statement

As the parent of a student who is, or may be determined, eligible for special education services or as an adult student who Is, or may be
determined, eligible for speciat education, you have rights regarding identification, evaluation, classification, development of an IEP, placement

OQ and the provision of a free, 3ppropriate public education under the New Jersey Administrative Code far Special Education, NJ.A.C, GA:14. A
description of these rights, which are called procedural safeguards, Is contained in the document, Parentat Rights in Special Education (PRISE).

This dacument is published by the New jersey Department of Education.

A copy of PRISE Is provided to you upon referral for an initial evaluation, when a disciplinary action that constitutes a change in placement Is
imposed by your school district, and the first time a due process hearing or complaint investigation ls requested. In addition, a copy will be
provided to you at your request.

 

To obtain a copy of PRISE, please contact: Phone #

 

Schoo! District Office or Personnel:

Michael Relnknecht, Director Special Services 908-879-6404

For help in understanding your rights, you may contact any of the following:

 

 

School District Representative:

 

 

 

Michael Relnknecht 508-879-6404
Statewide Parent Advocacy Network (SPAN) (800) 654-7726
Nj Protection and Advocacy, Inc. {800} 922-7233
County Supervisor of Child Study:

 

 

 

Sandra Gogerty 973-285-8336

©

 

WM Oi

httpsiine.specialeducation. powerschool. com/emplatedocprint.aspx?template=39&doc=244648sec=4864child=D&origin=Q&prdac=Y
1W8ABSe 2:19-cv-14465-SDW-LIDARUBIZRSApPRuPT Homa (Nts (yt | 97 PagelD: 717

Consent for Initial 1EP Implementation:
Your signature is required to give consent before the proposed IEP services can start.

(( {.) 1, We have received a copy of the proposed IEP and give consent for the IEP services to start.

 

Signature

 

C1} 1, We have received a copy of the proposed IEP and do not give consent for IEP services to start.

4/06/2017
Date

Birth Date:

 

 

https://ne.specialeducation.powerschool.com/templatadocprint.aspx?lemplate=398&doc=24464&sec=388&chlld=0&orgin=Q&prdoceY

WM 038,
1016/2017

(¢ ™

Wel

Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 41 of 97 PagelID: 718

individualized Education Program (NJIEP} tor i

West Morris Regional High School District
Department of Special Education

10 South Four Bridges Road

Chester, New Jersey 07930

908-879-6404

 

 

Individualized Education Program (IEP)

 

State ID:

1D:

Parent/Guardian:
Parent/Guardian:

Address:

City:

State:

Zip Code:

¢ Home Phone:
= Emergency Phone:
Eligibility Category:

Case Manager:

Case Manager Phone:

Limited Engtish
Proficient:

Parent Consent to
Implement Initial 1EP:

RAF

hitos://ne.soacialeducation.cowerschool.com/emplatedocprint.aspx?template=398dor=244642gac=38b&child=0Sorlgin=Q&prdoc-¥

 

Emotionally Disturbed

Kendra Dickerson

908-879-5212 x3530

D ves4) No

04/06/2017

Grade:

Gender:

Ethnic:

Primary Location:
IEP Type:

IEP Meeting Date:
JEP Start Date:

Annual Review Due
Pate:

Reevatuation Due
Date:

Related Services
Transportation
Counseling

Extended School Year

+

wm wee ey

=

——

ee
a

—

Eleventh grade

Birth Date:

Female

White

West Morris Mendham High School
Initlal IEP

04/06/2017

04/06/2017

04/05/2018

o4/os/2020

 

2
* Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 42 of 97 PagelD: 719

10/6/2047

 

Individualized Education Program (NJIEP) for

IEP Meeting Participants

Birth Date:

 

 

iC) Please sign in the appropriate space. A signature In this section of the IEP documents participation in the meeting and does not Indicate
agroament with the IEP. If a required member of the t€P team has bean excused from participating In the meeting with parental consent,

note the excusal In the required team member's space.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iParticipants Name Signature Date
Student, if appropriate or required:
Parent:
Parent:
General Education Teacher: ‘amara Wubbenhorst
Special Education Teacher: loava Ehasz
Chile Study Team Mamber: fsheny Wilk
Case Manager (may be tha CST
member above): kendra Dickerson
Schoo) Representative (may be the CST
member or other appropriate school {Betina Goldberg-Rappoport
parsonnel):
Spociallst:
[Specialist
©) {culdance Counselor: lloseph Cusack

 

 

 

 

 

 

 

 

 

hitnedine enactaiaciieation nowarechool.com/emolatsdocorint.espx?template=a98doc=24464&sec=3B68.childa0&origin=Q&prdoce¥
snenegoe 2:19-cv-14465-SDW-LDVW Document 248 Nieto of 97 PagelD: 720

West Morris Regional High School District
Department of Special Education
10 South Four Bridges Road
. @& Chester, New Jersey 07930
908-870-6404

 

individualized Education Program (IEP)

 

 

 

 

Grade: Tenth grade

Birth Date: P|

State ID:
ID:

 

Parent/Guardian: Gender: Female
ParentiGuardian: Ethnic: While
Address:
Primary Location: West Moris Mendham High School
City:
State: IEP Type: Initial IEP
Zip Code: {EP MeetingDate: 04/06/2017
Home Phone: IEP Start Date: 04/06/2017
Emergency Phone: Annual Review Due Date: 04/05/2018
D Eligibility Category: Emotionally Disturbed
¢ hgioitty ee ses Reevaluation Due Date: 04/06/2020

Case Manager: Sherry Wilk
Related Services

Case Manager Phone: 903-879-6404 x3530 Transportation
Counsaling
Umited English Proficient: ) Yes ¥] No Extended School Year

Parent Consent to
implement initiatiep; 4/06/2017

a

https ://ine.s nacialeducation.cowerschool.com/lem platedocorintaspx Hemplate=398doc=244648.sec=3752child=D&origin=QSprdoc= ¥

1/20
srwsofS© 2:19-cv-14465-SDW-LDW. ,.Bocument 13-18 | ol of 97 PagelD: 721
| Birth Date:
IEP Meeting Participants

f tease signin the appropriate space. A signature in this section of the IEP documents participation in the meoting and does not Indicate
greement with the IEP. Wa required member of the IEP team has been excused from participating In the meeting with parental consent, note

the excusal in the required team member's space,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Participants Name Signature __Date
[student #f appropriate or required:
[Parent
[Parent
[Generat Education Teacher: Tamara Wubbenhorst
[Special Education Teacher: David Ehasz
fen Study Team Member: [Shery Wilk
ase Manager (may be the CST [Sherry Wilk
laotne Goldberg-Rappoport
Joseph Cusack

 

 

 

 

 

 

htips-/ine.s pacialeducation.cowerschool.com/emplatedocorinLasox Mam olate= 308 ror= 24dhARaans A7SA cn ite lRevinins Manes ¥
sabsnse 2:19-cv-14465-SDW-LD Agvdditeh ea elibn bop ch (No?) mm of 97 PagelD: 722
— Birth Date: ;

Present Levels of Academic Achievement and Functional Performance

Consider relevant data, List the sources used to develop this IEP. _ . eg

      

 

 

 

 

 

 

 

eport Cards Standardized Test
eacher Feedback Tracking Sheets
Parent Report Progress Reports
Recent Evaluation Results HSPA Scores
iDescribe the concerns of the parent:
Mr. and Mre have expressed concern about the need to provide EE adequate lavel of social and emotonal suppor while ensuring
at she is receiving academic Instruction ata Jevel that ls commensurate with her potental,

 

ascribe the present levels of academic achievement and functional performance including how the student's disability affects his or her

Involvement and progress In the general education curriculum. For preschool children, as appropriate, describe how the disability affects the
hild's participation in appropriate activities [N.J.A.C. 6A:14-3.7(0}1).

a, nd her mother and father participated in the development of tha IEP. This [EP meeting was held In order to discuss her current
pcademic progress, and develop her educational program for the remainder of this school year and for the next school year.

is currently & 10™ grade student in a general education program at West Moris Central High School. She fs taking French 2,
(Geometry, US History 2, English 2, and Chemistry, all at the Advanced level. Last year In 9"" grade, Ms core academic classes were

at the Advanced. level, and her grades ranged from “A” to °B-." In 8" grade, she was absent 19 times, with grades in core subjects

ranging from “B” to “C+.” She has been receiving Home Instruction since 10/24/16, per recommendation from her psychiatrist. A 504 plan
was Implemented for her effective 12/7/16,

as hospitalized on 9/22/16 at Immediate Care Children's Psychiatric Center, for depression and anxiety. She subsequently

attended the partial care program, where she received counseling and academic tutoring. it wes reported that she improved in the small,

erapeutic schoo! environment, where she received individualized attention. On 10/17/16, she was released from the program and
cleared to ratum to school. After attending WMCHS for two days, she refused to go back to school,

has Be amnoned by the Immediate Care Children's Psychiatric Center as having Major Depressive Disorder, recurrent, severe,
without psychotic

eatures, as well as with Generalized Anxiety Disorder, She is currently taking Prozac and Wellbutrin. The Center Is recommending that

p.!she be educated In a smaller and more therapeutic environment so that she could continue progressing with her anxiety, depression, and
phool functioning.

 

sturoances, avoidance benaviors even 70S Not Under siress, siong With

Bs. All conectiven al ors Time are directly impacting leaming ang ability to maintain

 

PSYCHOLOGICAL EVALUATION SUMMARY: Sherry J. Wilk, MA (118/17):

Relative to children of comparable age, current general level of cognitive ability is estimated to be within the average range of intellectual
functioning on a standardized measure of Intellectual functioning. Her overall thinking and reasoning abilities exceed those of approximately 61%
of individuals her age (FSIQ = 104; 85% confidence interval = 100-108). Her general verbal comprehension abilities were in the high average
range (VCI = 116), and her general perceptual reasoning abilities were in the average range (PRI = 107) ability to sustain attention,
concentrate, and exert mental control is in the low average range (WMI = 86). ability in processin ie or routine visual material without
aking errors is In the average renge when compared to her peers (PSI = 94), erformed slightly better on verbal than on nonverbal reasoning
asks, but there is no meaningiul difference between ability to reason with and without the use of words. Also, as she performed much beter
on some verbal tasks than others, Furthermore, due fo variability between the two subtests that compose the PSI, caution is warranted when
interpreting this index score, Significant specific strengths Include orally defining vocabulary words, knowledge of isolated facts/information, and
analysis and synthesis of abstract visual stimull and nonverbal reasoning. A sigificantly weaker specific skill involves the interplay of visual memory
and discrimination, attentiveness to visual tasks, processing speed, vieual-motor organization, and cognitive adaptability, Moreover, another
significant weakness involves her auditory short-term memory, The latter specific skills score at a Bordertine level.

struggles with anxiety and depression, and has a fear of academic fallure. She has limited insight into her difficulties, feets helpless, and
Bly has limited problem-solving abilities. She does feel her family is supportive ofher As compared to her peers, rates herself as not
aving any noteworthy difficulties in a number of areas including sensation seeking, a icality, locus of control, atiantion problems, hyperactivity,
i Sot with parents, self-reliance, test anxiety, anger contro!, and mania. However amass herself within the At-Risk range in attitude to

ool, social stress, anxiety, depression, sense of inadequacy, somatization, self-esteem, and ego strength. Furthermore, MMMirales hersel! in the
-inically Significant range In attitude to teachers, interpersonal relations.

AS compared to her peers, is rated by her parent as having typical adolescent behaviors In a number of areas, including: hyperactivity,

aggression, conduct problems, somatization, atypicality, atention problems, and social skills, activities of daily living, anger control, bullying,
motional self-control, and executive functioning. However, ENS parent rates her within the At-Risk range In anxiety, adaptability, leadership,

functional communication, social development, and negative emotionality. Furthermore Ns parent rates her In the Clinically Significant range

 

hitos //ne.specialeducation.powerschool.com/templatedocprint.aspx?iem plate=398.doc=24464%sec=375&.child=0&orlgin= Q&prdoc=Y ¥20
Case 2:19-cv-14465-SDW-L

562017 ON eee eS utes imme? Of 97 PagelD: 723

in depression, withdrawal, and resillency.

SOCIAL HISTORY SUMMARY: Betina Goldberg-Rappoport, LCSW,MSW (1/18/17)
f a 10th grader, is the youngest and only daughter of four born to an Intact family. enses thatshe began feeling loneliness In 6th grade
|__ nd by September of 10th grade was depressed, anxious and suicidal, Her parents put her into a therapeulc program immediately and this
“Jappeared to help great deal. She was In a full ime day program at Immediate Care Children's Psychiatic Center until right before winter
me, Currently she is on home-bound

break. She had no intervention for a few weeks during the holiday and family visits and she decompensaled so

instruction after returning lo school proved too stressful and has tutors coming to the home along with afterschool programs twice a week alICCPC,

ELIGIBILITY: 4/8H7 CLASSIFICATION: ED
For preschoo! students, review the preschool day to determine what accommodations and modifications may be required to allow the child

articipate in the general education classroom and activities [N.J.A.C. 6A:14-3.7(¢)11).

 

 

N/A
include other educational noeds that result from the student's disability [N.J.A.C. 6A:14-3.7(0)3i]).
Due tol disabllity and difficulties this school year, she has taken a reduced course load during her sophomore year.

I ill need to co plete Driver's Theory and an allernative assignment for ade Physical Education prior to graduation, _

in addition, consider each special factor identified in NJAC. 6A: 14-3.7(c). (The Need for consultation; Behavioral needs; Language needs;
Communication needs; Auditory needs; Need for assistive technology devices and services; and visual needs.). ifin considering the special
factors, the IEP team determines that the student needs a particular device or service (including an intervention, accommodation or other program
modification) to receive a free, appropriate public education, the IEP must include a statemant to that effactin the appropriate section. ifa factor ts

not applicable, note as such. i ame gece ini ee
In developing this program, consideration has been given to the need for consultation, language, communication, auditory, assistive technology
Jevices/services, and visual needs. They are not applicable at this time.

 

 

©

1 oottaw oo nsasnnhan! ane lamnlotarhnnint nen temolate= 398.d0c= 244648800" 3758.child=OSoriain=Qsprdoc= ¥

 
wnaggee 2:19-cv-14465-SDW-LDW , Document 13-18 Co 97 PagelD: 724
Birth Date:

Statement of Transition Planni

with the IEP in place for the school year the will tum age 714, or younger, if appropriate, develop the
for the student's future. Review

 

 

|Courses of Study:
Considering the student's interests, preferences, and desired post secondary goals, list the specific courses of study for the period of
ime covered by this {EP include both general education and special education courses. When appropriate, identify the courses of study

   
 

 

   
   
  
  

this dime, itls being proposed tha’ gin to gradually transition to a less restrictive placement within the Mendham Behavioral Support
rogram for a half day, aftemoons will continue to work towards completion of the courses she is currently working on, however,

mpts will be made to conduct the tuioring sessions within the school environment. Also, It ls being recommended that ould ransition to
taking English with her peers In a small class setting within the behavioral support program. French and Chemistry will continue to be delivered

rough home instruction.

rid Cuisine (AC)
still needs to complete, Driver's Theory, Physical Education 10, 5 Credits o f Career Education and 2.5 Credits of Economic Literacy prior to

ion,
Grade Courses of Study (List Course Names):

 

 

 

 

Kino Has enaniatard wnlian ene ss han seem Hem alniadancsiné ace Mem wlados IOR inne DARA one WIRE Child AR ewininn Oiewdace¥

 

rem
ee 2:19-Cv- 14465-SDW-L PY auaicou ELESiCN Program (NIE) cr [rar of 97 PagelD: 725

Related Strategies and/or Activities:
in adaition to the courses listed above, list related strategies and/or activities that are consistent with the student's strengths, interests,
preferences, ae are intended to assist the studant in developing or attaining postsecondary goals related to training, education,

ment and, ate, ii int iiving.

   
   
      
 
 
 

    

 

   

€>

Jertnenvint asnw Homnlatas Wt dees 9dRAR ears WTRArh iteftorinin=OAordac=¥ * 6/20

Kites Han tool alle Ai tet fl
:19-cv- - - ment 13-18 Filed 1 f 97 PagelID: 726
srasi 2:19-cv-14465-SDW. LDW, Docu e Lea. dies a g

Statement of Consultation

.|%. Information/advice is needed from the Division of Vocationat Rehabilltation Services or other agency or agencies. List the name of any agency

(@ from which consultation Is needed:
——jItls anticipated that may benefil from DVRS upon her graduation from High Schoof. This service will be considered closer to that lime.

 

 

 

 

iName of the schoo! staff person(s) who will be the flaison to post-secondary resources:
|Kandra Dickerson

 

Statement of Needed Interagency Linkages and School! District Responsibilities
As appropriate to the anticipated needs of the student, list all agencies to which the student will be refered by the school district liaison
to postsecondary resources in the spaces below. List the responsibility of the school district and/or student/pareni(s) with respect to
contacting each agency listed and providing needed information or documentation to each such agency.

ney:
DVRS
(School district responsibilities:
[Provide information for post-secondary planning.
Stude rent responsibilities:
appropriate, register with DVR.

 

 

 

 

hitos:/ina rnarisladiestion nwarechanl eam iemelalodnenin! sanv'Mamnlalecs Wtrines (dR Lears TER rhe neinine VE reine A
sreief9Se 2:19-cv-14465-SDW-LDikivididinGd Habealiin Proararh (NIM? flor mamma Of 97 PagelD: 727
— | Birth Date
Statement of Transition Services Needed to Attain Measurable Postsecondary Goals:

Coordinated Activities/Strategies

(Cpeianing with the {EP in place for the school year when the student will tum age 16 or younger, if appropriate, complete the following
ult/-year plan for promoting movement from school to the student's desired post-school goals. The student's needs, strengths, interests
and preferences in each area {instruction, community experiences, etc.) must be considered, and responsibilities should be shared among
participants (student, parent, school staff, outside agencies, employers, etc.).
Activities/Strategles Related to Measurable [Expected Date of erson or Agency Arranging and/or
Post-Secondary Goals plementation roviding Services

struction-Post-Secondary Education Training

ill continue to take courses at a collage prep level
in order to work towards compilation of her graduation tudent
aquirements and to develop collage readiness. Many of arent/Guardian
itiese courses can be delivered within the Behavioral 04/24/2017 CST
‘Suppo m at Mendham High School in order to Guidance
provide with a smaller classroom environment and
ore in ualized instruction.

Related Services
School Based Counseling, 1x por week for 30 il bee Student
Additonal school counseling may be provided at 4/2017 ST
request

ommunity Experiences

8 encouraged to participate In social and
screational events both at schoo! and within her local Parent/Guardian

community,
She may wish to bagin fo visit college campuses and mee err ean

Ith student support services in preparation for after she
a6 graduated from high school.

Adult Living Objectives
tis anticipated that II take the course Driver's tudent
eory during her junior year in order to work towards 42017 dance
| obtaining her drivers license.
LT ont
ervice was considered, but is not needed
Da 9 Skills
sarvice was considered, but is notneeded
1 Vocational Evaluation
[Service was considered, but is not needed
{

 

 

 

 

 

 

 

httos //ne.s peclaladucation.newerschool.com/lemolatadocorint.asox?lamolate= 398.doc=244648.5ec=3754.child=O&origin=Qaprdoc=Y &/20
Case 2:19-cv-14465-SDW-LDW Document 13- i :
5/16/2017 an eee ea INUIER ie ii ea

Nene:
—

Birth Date:

Transfer of Rights at Age of Majority

 

OPTION f:

Atleast three years bafore the student
transfer to the student on reaching the age of majority,
following description to document that the student and pare.
stalemont atage 14 when transition planning begins.

On 01/03/2019, i turn age 18 and become an adult student. The following rights will transfer to
« The school district must racelve writen permission from before it conducts any assessments as part of an evaluation or

reevaluation and before Implementing an IEP for the firetime.

« The school must send a written nofice lo henever it wishes to change or refuses to change the evaluation, eligibility,
individualized education program (IEP), placement, or the provision ofa free, appropriate public education (FAPE).

You, the parent(s), may not have access ofl educational records without her consent, unless she continues to be financially
dependenton you.

The district will continue to provide you, the parent(s), with notice of meetings and of any proposed changes to your

 

teaches age 18, a statament that the student and the pareni(s) have been informed of the rights that will
unless the parents obtain guardianship [NJ.A.C. 6A:14-3,7(e)14], The distict may use the
nts have been Informed of the rights that wilt transfer. The 1EP team may include tls

adult child's program.

e Anytime disagrees with her spacial education program, she Is the only one who can request mediation ora due process hearing
to resolve any disputes arising In those areas.
(wishes, sho may write a letier to the school giving you, the parents, the right to continue to act on her behalf in these matiers.

   

   

OPTION I:

Atleast three years before the student reaches age 18, a statement that the student and the parent(s) have been informed of the rights that will
transfer to the student on reaching the age of majority unless the parent(s) obtain guardianship [NJ.AC. 6A:14-3.7(6)14]. The district may inform
the student and the parent(s) by letter of the rights that will transfer, a letier is used, complete the following:

” EEE 2s informed in writing on 04/06/2017 of the rights that will transfer to her atage elghteen,
4 as Informed In writing on 04/06/2017 of the rights that will transfer al age eighteen.

   

 

 

 

 

oo aoa aeeetatatnnnciad ae ne Mamnlates Wk dnes 24484heecs 375&chiid=Osorlain=Q&prdoc=¥ 8/20
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed
Individualized Education Program (N fC einai’ of 97 PagelD: 729

5162017
Behavioral Interventions

N.J.A.C. 6A:14-3.7(c)4 requires consideration of behavioral needs. If behavior impedes the student's leaming or the learning of others,
he IEP team must consider, when appropriate, strategies, including positive behavioral interventions and supports fo address that
behavior. When needed, a behavior intervention plan must be included in the IEP. The following are :

‘arget behavior:

chool Attendance

iDecumentation of prior interventions and student irae

A 504 Plan had been previously developed In order to provide ith accommodations. Desplia this Intervention, continued to have
difficulties attending school.

Description of the positive supports/interventions, Including the conditions under which the

supports/interventions will be implemented:
it is baing recommended that ave classes within the Behavioral Support Program. A reward system is built into this program in which

students can eam fleld tips for consletent atiendance and completion of academic work.
Procedures for data collection to evaluate the effectiveness of the interventions:

feacher and case manager will collect all data.

Conditions under which the supports/Interventions are changed:
These supports will be reviewed and adjusted with the CST team once is demonstrating mare consistent school attendance.

These supports will be reviewed end adjusted wit
Conditions under which the supports/interventions will be terminated:
re interventions may de terminated if mutually agreed upon by the student, parents, teacher and case manager.

Fam involvement:

 

 

 
  
     
 

 

 

 

  
  
       

  
    
  

 

 

 

Parent/Teacher/Student Meeting as needed.
CST Mestings

©

we bn oo nl damming’ manu Namalatan Tl dan 24 AR Zears VRS hina fltrrinine Ofordoc=¥

10/20
:19-cv- - - ment 13- | f 97 PagelD: 730
sneaipe 2:19-cv-14465-SDW LDV, Sy en oi Progam (Nc?) (clr : g

Birth ~~

@——

 

Goals and Objectives

OR SHORT TERM OBJECTIVES:

 

 

CADEMIC AND/OR FUNCTIONAL AREA:
Social ‘Emotional

 

 
  

tandard 9.2 (Consumer, Family and Life Skills) All students will damonetrate critical jife akilts in order to be functional members of society.

INUAL MEASURABLE ACADEMIC AND/OR FUNCTIONAL GOAL:
fo schoo! related functioning.

ibe able to identify and articulate 2-3 triggers of anxiety.

   

(CRITERIA

3 triggers of anxiety will be
identified 80% of ime when feeling from
xous,

 
 
  

 

ety scale will ba used 100% of
me when feeling anxious,

  

 

Objective:
il learn to use an anxiely scale to gauge and measure the strength of her emotional
ns to tiggers.
ctive:
will identify up to 3 strategies (ie. Mindful Tool) that can be used to reduce anxiety,

  

  

les will be identified and
100% of instances when

 
 

   

EVALUATION
PROCEDURES

  

 

 

ing anxious. unseling
sessions
Attand school with 80% frequency dance
cord

 

WW increase attend al school in accordance with har schedule.
ctive:
will seek support when feeling anxious.

pport will be sought 100% of dent
me when feeling overwhelmed by lerview
nxdety,

httos //ne.necialaducation.powerschool.com/lemplatedocprintas px ?lem plate 39&dac= 244R4R earn A7ERrhiltefierinine/ ned n ¥

 
:19-cv- - - D ment 13-18 Filed of 97 PagelD: 731
sess” a eee LON dobsta ae, {NJIEP) «inl g

Name: Birth Date:
Modifications/Supports/Progress Reports

MODIFICATIONS AND SUPPLEMENTARY AIDS AND SERVICES IN THE GENERAL EDUCATION

CLASSROOM

State the modifications for the student to be Involved and progress In the goneral education curriculun and be educated with nondisabled
tudents, State tha supplementary alds and services that will be provided to the student or on behalf of the student [N.J.A.C. 6A:14-3.7(a)4].

ide: any assistive techn devices and services to be provided. Attach additional So as necessary.

tions ¢ b tude rict
peste the noua Srortoubin. ous nt to participate In the State the supplementary alds and services.

Extended time on lests and quizzes,
Permit to meet with the school counselor upon her request.

low frequent breaks
vide structure and interim due dates for iong term assignments.
Provide ent feedback regardin academic work.

 

 

 

MODIFICATIONS AND SUPPLEMENTARY AIDS AND SERVICES IN THE SPECIAL EDUCATION
CLASSROOM

 
   

State the modifications to enable the student to participate In the
general education curriculum.

Extended time on lasts and quizzes,

Perm to meet with the school counselor upon her request.
Allow frequent breaks

Provide structure and Interim due daias for long term assignments.
Provide frequent feedback regarding ‘s academic work,

  
        
  

  
  
 
   
  

 

 

 

     

 

communicate with parents as needed.

 

ger will monitor progress and

 

ase Mana
' [Parent/Teacher conferences as needed,
Staff receives In service training.

  
     
   
  

     

 

-rogre ig ra SE
‘Slate how the parents will be regularly informed of their student's progress toward the annual goals [N.J.A.C. 6A:14-3. 7(6)16).
Method: Schedule:

 

 

 

 

 

nual Review ually
fue student progress as reported by teacher, IEP meetings, tests [Parents will have access to Hs grades on an ongoing basis via
ind exams and informal conferences, rSchool.

 

https/ne.spactaleducation.cowerschool.com /templatedocoriniasox?tem nlates 2kdece 244AdkaansA7RechiidefRevioine ine 49am
Case 2:19-cv-14465-SDW- LDW ocument 13-18 Filed | ee” 97 PagelD: 732
5/16/2017 dualized Education Program (NJIEP} for

Neve: Birth Date:

  

a Special Education Determinations

Document length of school day, i day, if different from Jangth of regular g of student's transition from elementary to secondary
chool day [N.J.A.C. 6A:14-4,f(c)]. program [N.JA.C.6A:14-3,7(e)10).
this time, Jenna is receiving home Instruction, His recommended that

ntnue with home instruction in the moming and begin attanding
fast Moms Mangham High Scheol Behavioral Support Program inthe =| Transiar to high school program with same age peers.

aflemoon ii have a shorianed school day from 11:30am-

 

Detarmine whether the student needs an extended school year (ESY) program. An extended school year program fs provided in accordance
with the student's [EP when an Interruption in educational programming causes the student's performance to revert to a lower level of
inctioning and recoupment cannot be expected in a reasonable length of time. [N.J.A.C. 6A:14-4.3(c)]. List relevant factors considered in
determining whether the student needs an ESY program.
is currently receiving home instruction and Is scheduled to alland MHS from 11:30 to 2:35. lls recommended that rs inthe
3¥ program at MHS on Tuesdays and Thuredays from 11:30-2:30 p.m. in order to recalve Instruction in core mathematics an lish skills. This
I allow to continue to receive academic instruction and counseling during the summer months.

if rec med, describe the ESY program:
pguires an extended school year program,
a ESY will consist of instruction In core janguage ams a“ math skills two days per week for a total of 3 hours per day. Counseling will be
provided weekly during the duretion of the 5 week program. _ meee eee
District and State / Assessment |

Participat ion ‘in District and State A Assessment F

 

 

the student will not be participating in
odifications / Accommodations m subject area or areas of a distictwide sce ihe sudentilbe |
[INJA.C. 6A:14-3,7(0)7] Statewide assessment, explain why |. a vicinate in Statswide or
, . at assessment is not appropriate erichalde tesesenaia.
SAC, 6A:14-3.7(0)71]. ,
District Assessment:
Distict Asseséments Small group
Preferential Seating
ded ime
vent Breaks
rections Clarified and Repeated

Assessments:
frsmree DLM
% Language Arts Accessibility Features a func a
6

Mathematics » Frequent Breaks
* Small Testing Group

* Genera! Administration Directions
Clarified

¢ General Administration Directions
Read Aloud and Repeated as
Needed

 

 

 

Timing and Scheduling

* Extended Time (UAF- universal
accessibility feature)

 

IHSPARCC DLM
J Language Arts Accessibility Features 7 caeeee as

Z, Mathematics * Frequent Breaks
* Smatt Testing Group

* General Administration Directions
Clarified

« General Administration Directions
Read Aloud and Repeated as
Needed

 

Timing and Scheduling

y * Extended Time (UAF- universal
{ accessibility feature)

 

 

 

 

 

hitosJ/ine.specialeducation cowerschool.cam/amnlatednercint asnytamnlatas AR dons 244RdReann WAR ei ris NRewinins NRnerinesY wm
; - f 97 PagelD: 733
snéaone 2:19-cv-14465-SDW-LD Wy yaruBenh te 18., piled | g

Graduation Requirements

   
   

 

hie ) or if any of the requirements are modified Provide a rationale below and list any altemate proficiencies the student is expected to

the student is NOT exempt the stidentia exempt from meeting the graduation
om the requirement, place |requirement, provide a rationale for the exemption
a check in the box, AAC. 6A:14-3.7(e)91).

 

 

 

Beginning at age 14, identify the State and local graduation requirements that the student will be expected to meet. The statement must
be raviewed annually. if the student is exempted from meeting any of the graduation requiraments that all students are expected fo meet

   

  

  
 
 
 

   

       
      
 

 

 

Due to chronic anxiety, depression and panic atlacks
there have been times throughout the year in which

 

 

 

 

 

 

Due to her disability, jay exceed the number of has had diffcultes attending school and/or has needed to

absences specified and will require an extension of the (] miss schoo) due to treatment, These absances, will be

attendance policy, Medical documentation to be reviewed considered by the atlandance committes and excused

by the attendance committee, ith proper medical documentation, Continued
supplemental home instruction may be warrantad In order
to account for missed academic material,

Credit Hours:

120 i 4 |

PARCC or Other NJDOE Approved Alternate Assessment:

Studentwill be held to sit for the PARCC assessmanis In ¢%

Language Arts and Math.

 

 

 

Other (Local Graduation Requirements):

 

l o t

 

Alternate Requirements(s):

 

 

Provide a description of any altemate proficiencies to be achieved by the student to qualify for a State endorsed diploma [N.J.A.C.
6A:14-3, 7(e) Gi).
L

 

 

¢

httosine.speciateducation.owerschool. com/lemalatedocnrint.asoxiemolate= 398doc=24464&sac=476echiideOtnrinineNAnecieeeV
srefeiSe 2:19-cv-14465-SDW-L Diiyaleiaed Cain Rel (Nal! 27 PagelD: 734

 
 
   

 

Program Description

  
 

Birth Date:

   

| Tenth grade

 

 

 

 

 

: Grade:
& Primary Location: West Morris Mendham High School Primary Placoment Time: Full me students
Secondary Location: Secondary Placement Time:
IEP Start Date: 04/06/2017 Program Type Grade 10
Next Year's Secondary Location: West Moris Mendham mm High School Next Year's Grade: Eleventh grade

Statement of Special Education and Related Services
State the special education services by instructional area. For in-class programs also state the amount of time the resource or
ply

upplementary instruction teacher is prasent in the general education class [N.J.A.C. 6A:14-3.7(e)4 and N.J.A.C. GA:14-3.7(3)8}. For pull-
replacement resource and special class programs, state the amount of instruction in each subject area, which must be equal to the
jount of instructional time in general education for each subject area [N.J.A.C. GA:14-4. 1{i}]. All times are approximate within the context)

 

 

 

  

of the daily school schedule and will be consistent with the school year calendar unless otherwise noted.

 

 

 

Subject

Service
Start Date

Service

End Date [Frequency

 

 

[English 2 (AV) BSP

finvout (BSP) Cis.Supp

[Home instruction (French 2, AV)
[Home instruction (Chemistry, AV)
Engtish 3 (AV) (BSP)
Hotta History (AV) (BSP)
[Environmental Science (AC) (BSP)

  
 

InfOut (BSP) Cla.Supp

  
 
 

 

 

joamsr2o17josratzor7jonnenP® 8

joanerzo17}oere12017/3 wane Perl

Home Instruction (Geomety, AV) delivered at home or at MHS, BSP Classroom joaner2017}08/21/2017 ares Petleo
Home Instruction (US History 2, AV) delivered at home or MHS, BSP Classroomjo4ne/2017)06/21/2017- vanes Pelco
loanevaorzpoarezor7ie ine Perea
joamerzo1 7ppsvewz017|e on" Petco
Josv2e2017}oansr2018 ined Pers
josvzeiz017foamsvaotele wine* Pelle

ee per

 

  
 
   
   
  

 

 

 

jo Mendham High School. itis anticipated that

will continue to receive home instruction, with a gradual retum to a less restrictive setting at Mandham High School, within
On Program. i” will be expected to attend afiarnoons only for the remainder of the 2016-2017 school year. Transportation
; ll attend a full day program for the 2017-2018 school year,

    

 

Related Services

 

services are included, specify

State the related services [N.J.A.C 6A:14-3.7(e)4). include, as appropriate, a statement of integrated therapy services to be provided.
Specify the amount of time the therapist will be in the classroom. if speech-li

whether the services

 

 

 

 

 

 

 

 

[wit be provided individually orina group. Specify the ) group size. [N.J.A.C 6A:14-3.7(6)5, N.A.C. G4:14-3.7(6)8 and GA:14-4.4{a) 7].
Service Start Date | EndDate | Frequency micidestsaeaton) Provider Location
Individual Counseling services 0406/2017 josoaiz017 A bly per lest [Counseling Room
PM only, to
Transportation service 4062017 06/21/2017 jendham High
School
individual Counseling services og2e2017 lo4os2018 |! eer eet CST Counseling Room

 

 

dditional Related/iIntensive Service Information:

 

 

hilos V//ne.specialeducation.pawerschool.com/lemplatedocprint.aspxlemplate= 398doc=244648sec=375&child=O&origin= Q&prdoc=¥

 

1820
snesomse 2:19-cv-14465-SDW-LDikjvidbafi¥eu ER edtbn Preglech (NOIE>) rms Of 97 PagelD: 735
Nore: Birth Date:
Notice uirements for the IEP and Placement

form information in each components of written nolice for an The waiten notice includes
IEP asa of the action and a of the and factors used in the action.

action 1] why the d has ns
A.C. 6A:1 é

anew as

     

as a result of an Initial evaluation and determination of
ae a resultofan annual review.
J as aresuli of an amandment.
as a result of a reevaluation.
in to
to a In
to review the behavioral Intervention
} Other:

reasons were

and be a for nota
Jersey special education program. This option was rejected by the distict as it offers students a 1:1 leaming experience, which Is

restrictive. this does nol offer on
or reports the
6A:1
sources IEP are
are

e

hitps/ine.s pecialeducation.powerschool.com/templatedocprint.aspx?temiplate=398doc= 244648sec=375&.child=O&origin=Q&prdoc=¥ 16/20
snesaA6e 2:19-cv-14465-SDW-LD¥vabdibed e@ebibelpro deh oi? lo maaan 01 97 PagelD: 736
Nene: Births Date:
Rationale for Removal from General Education

Decisions regarding placement are based on the individual needs of students and must begin with consideration of the general education

setting. The purpose of this page |s to document the discussions that have occurred with respect to accommodations, modifications, and

x upplementary aids and services in each academic or functional area that are necessary to educate the student in the general education
setting.

f the student will be included in the general education setting for more than 80% of the time, no rationale is required. items 1 through 3 of
this section of the JEP need not be completed or included in the student's IEP.

f a student will pot be included in the general education setting for more than 60% of the time, items 1 through 3 below MUST be
completed for each CONTENT/SUBJECT AREA.

1. identity the supplementary alds and services that were considered to implemant the student's annual goals. [N.J.A.C. 6A:14-4.2(a)8/].

Explain wity they are nol a te to meet the student’s needs in the general education class: 7
order to determine an appropriate academic program for itis important to take Into account her academic strengths, emotional difficulties
land future goals, Given these fa continuum of services and supports have bean considered in order to address her educational needs within

© feast restrictive environmen has tied returning to general education classes with supports such as extended tims, frequent breaks, and
Pportunities to meet with her guidance counselor and/or the CST team. Despite these supports, consistent schoo! attendanca sill proved difficult
T EE. The ciass size and schoo! environment at West Moris Central High School has been challenging for her. Having a fresh start at
Mendham High school with different peers is suggested at this ime.

2. gArida Sta the comparison of the benefits provided In the regular class and the bonefits provided In the special education class (N.J.A.C.
GA: pail).

Reguiar education classes would provide BE with maximum exposure to the general education curriculum and materials. This setting aleo
flows for leaming from peer models and Increased opportunities for social interaction.

  
 

     

 

 

 

 

 

 

The benefit from working in the behavioral support program classes Is that this selting provides a calmer environment, where student anxiety can bel
ore quickly identified and addressed. In this setting, there is a low student to teacher ratio and the Instucton and academic pace can be modified

to moos pests: A reward system, focusing on positive behavioral support is also used to help foster social connections and encourage

icademic motivation.

3.Document the potentially beneficial or harmful effects which a placement {in the generai education clags) may have on the student with
disabilities or the other students In the class [N.J.A.C. 6A:14-4.2(a)BIlT]

i placed in a less restrictive, general education setting, HEEEmay continue fo experience a high level of anxiety leading to continued school

jabsences. Without Individualized strategies to provide her with academic and emotional support, may fall behind academica!ly and may

save difficulties maintaining soctal connections, These harmful effects outwelgh the potential gains being stictly within the general education

vironment The potential benefits of te Behavioral Support Program and continued Instruction are described above.

Modifications in Extracurricular and Nonacademic Activities _
State the modifications that will be provided fo enable the student fo participate in extracurricular and nonacademic activities [N.J.A.C.
GA:14-3.7(0)4il]. Explain the extent, if any, to which the student will not participate with nondisabled peers in extracurricular activities and
activities [N.J.A.C. 6A:14-3.7(e)6}. in addition, for students In an out-ol-district placement, delineate how the student will
'@ with nondisabled peers in extracuriculer and nonacedemic activities including, if necessery, retuming the student to the
istrict in order to faciitate such WAC, GA:14-3.7(6)17],
| extracurricular activities are available ta

 
 
  
   

 

   
    
 

 

    

       

 

 

hitos :/ne.specialaducation.cowerschool.com/templatedocprint.sspx7tem plate=398.doc= 244648secr 3758.child=08orlgin= Q&prdoc=Y 17/20
snegaese 2:19-cv-14465-SDW-LD Advidsinableaeuibn tog Sn (Ni) ro A/D | 97 PagelD: 737
Nave: Birth pote:
Document the Placement Decision According to the Following Categories (Check

ONLY ONE box):

* NOTE: in accordance with federal data collection requirements, a student in an out-of-district sogregated placement for 50% or more of
the schoo! day must be reported as being in that setting for the entire day, regardiess of whether the student Is in a general education
setting for the remainder of the school day.
‘Students with Disabilities Ages 6-21:

_«_In the presence of General Education Students for 80% or more of the entire school day

+_in the presence of General Education Students between 40% and 80% of the entira school day
“. In the presence of General Education Students for less than 40% of the entire school day

1_Public Separate School (in buildings with NO General Education Students)
-_1 Private School for the Disabled (Onty day educational costs paid by the district)"
4 Private Residentiat Schoo! for the Disabled (BOTH day and residential costs pald by the district)
| Home Instruction
LJ Public Residential Facility (For reposting by State Agencies ONLY — Department of Human Services, Department of Chitdren and Families:
epartment of Corrections; Juvenile Justice Commission

nsition Planning for Students In Separate Settings

students in a separate setting (for all or part of a school day), set forth activities necessary to move the student fo a less restrictive
ement, A @ setting is defined as a building without education students.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
 
 
  
 

is currently receiving home instruction for all of her academic classes. In this restrictive environment has limited exposure to same-
ge peers. At this time, itis being proposed that [mest with some of her tutors within the school environment of the behavioral support
program at Mendham High School. in order to do so, school based counseling Is being recommanded. [EWI have the continuity of having the
me tutors that she had been previousty working with in order to minimize anxiety. In addition, itis being recommended a English
ind Out Support within the BSP program. By having the tutoring take place within the school environment and English and Out of Class

ort, will have greater opportunities to meet with same age peers.

 

hitesJine.speciateducation.powerschool.com/templatedocprint.aspx7lemplate=398.doc= 244648 sec= 375échild= OSorigin= Q&prdoc=¥

 

18/20
sudange 2:19-0v-14465-SDW-LD Wai De chm RUE 2 elellembiatitier' °7 PacelD: 738

None: Birth Date: |
Procedural Safeguards Statement

As the parent of a student who Is, or may be determined, etigible for special education services or ag an adult student who Is, or may be
determined, eligible for special education, you have rights regarding Identification, evaluation, classification, development of an IEP, placement

oS and the provision of a free, appropriate public education under the New Jarsey Administrative Code for Special Education, N.JA.C. 6A:14.A
description of these rights, which are called procedural safeguards, is containad In the document, Parental Rights in Special Education (PRISE).

This document is published by the New Jersey Depariment of Education,
A copy of PRISE Is provided to you upon referral for an Initial evaluation, when a disciplinary action that constitutas a change In placements

imposed by your school disbict, and the first time a due process hearing or comptaint Investigation Js requested. in addition, a copy will be
provided to you al your request.
To obtain a copy of PRISE, please contact: Phone #

  

  
  

 

 

 

 

 

 

 

School Distict Office or Personnel:

David Lelgh, Director Special Services 908 679-6404 ext, 1477
For help In understanding your rights, you may contact any of the following:

School District Representative:

David Leigh 908 879-6404 ext. 1477
Statewide Parent Advocacy Network (SPAN) (800) 664-7726

NJ Protection and Advocacy, Inc. (800) 922-7233
County Supervisor of Child Study:

Sandra Gogerty 073-285-8336

 

 

 

 

€ )

htlos//ne.specialeducation.powerschool.com/templatedocorint.asox ?lemolates 398doc=244648sec=3758child=Okorloin=Qhordoc=¥
   

Birth Date:
Consent for Initial IEP implementation:
Your signature is required to give consent before the proposed JEP services can start.

| 1, Wehave received a copy of the Proposed IEP and give consent for the IEP services to start,
) 1, We have received a co

py of the proposed IEP and do not give consent for IEP services to start

 

 

Signature Dale

Mps#ine-specialeducation power school, com/lamplatedocprintspx Memplate=ta8

Ot PAARAR cone: TIE mbiide re oot
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page\6Sof 97 PagelD: 740

Intervention & Referral Services

WEST MORRIS CENTRAL HIGH SCHOOL

Four Bridges Road
Chester, New Jersey

504 Student Accommodation Plan

Name: Birth Date:

Grade: 10 Guidance Counselor: Cusack

Date of Meeting: 12-07-2016

Nature of Concern:

° Bias diagnosed with Depression on 10-17-16 and has been in an
Partial Care program at Immediate Care Children’s Psychiatric Center
since that date. She is now ready to gradually return to West Morris
Central and will need 504 accommodations to assist with this

transition.
Determination of Handicap:
e Depression as diagnosed by Dr. Srinivasan.
How Handicap Affects a Major Life Activity:

e Depression has negatively impacted her attendance and her ability to
complete assignments and tasks necessary for the basic life function

of learning.
@ Missed days due to her depression has now caused anxiety during the

school day and at home.

Reasonable Accommodations:

Extended time on quizzes and tests.
a take assessments in a private setting.

     
 

may access the nurse as needed.
Maintain home tutoring until Jenna is caught up with Q1 work.

WM 039
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 64 of 97 PagelID: 741

- ait be issued a “walking pass” to take breaks from class when

she is feeling a high level of anxiety.

- may utilize the Zen Zone when it is available for meditation,
breathing, and mindfulness exercises to help ease her anxiety.

y access an counselor when necessary.

Review Date: September 2017

 

Participants:

Signatures:

 

Parent:

 

Student:

 

!&RS Member:

 

 

Counselor:

 

Administrator: Anne P. Meagher

 

e Director of Special Services:
David Leigh

 

Other

 

 

 

 

Please sign included Parental Rights Notice

CC: Parent
I&RS Monitor

Principal/Assistant Principal

Guidance Counselor

Director of Special Services
Parental Rights Under Section 504:

Parental Rights Under Section 504:

1. Section 504 of the Rehabilitation Act is a nondiscrimination Statute barring

discrimination on the basis of one’s disability.

2. [tis the policy of the school district not to discriminate on the basis of disability

in its educational programs, activities or em

the Act.

ployment policies as required by

WM 040
tin at

Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 65 of 97 PagelID: 742

r
a .

3. The Act requires the schoo! district to locate, evaluate and determine if the
student is a qualified individual requiring accommodation necessary to
provide access to educational programs.

4. Parents are entitled to have the opportunity to review relevant educational
records under the Family Education Rights and Privacy Act (FERPA).

5. Parents or guardians disagreeing with the decisions reached by school
personnel for accommodations necessary for access to educational
programming and/or facilities may request a hearing before an impartial
hearing officer by notifying the school principal.

6. The designated school district Section 504 Coordinator ts:
Dr. David Leigh
West Morris Admin Bldg
4 Bridges Road
Chester, NJ 07930
Phone: (908) 879-6404 x1477

7. Building Principal ts:
Mr. Steve Ryan
West Morris Central High School
259 Bartley Road
Chester, NJ 07930
Phone: (908) 879-5212 x3320

ce: WMC or WMM Building Administrators

 

Signature of Parent or Guardian:

 

Signature of Case Monitor:

 

Date:

 

WM 041
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 66 of 97 PagelD: 743

O Mendham High School Being
Successful Program (BSP)

  

Stephen Baig
e Michelle Jaross
Jessica LoScalzo
Stephanie Torr

BSP CST Support
Tracy Costa
Fred Fell

Allison Michno
Kathleen Bradshaw

Speech
Marla Guarigila

Vice Principal

Janet Slover

Director of Special Services

Michael Reinknecht

WM 042
_—_

Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 67 of 97 PagelD: 744

While the high schoo! years provide tremendous opportunity for growth, there are
Students who struggle to identify a secure and comfortable niche, connect to teachers in
a positive manner, and achleve academically at a level that Is commensurate with
potential. The purpose of implementing the BSP is to provide students manifesting
challenges in the social, emotional, and behavioral realm an opportunity to develop
skills needed to connect to peers and teachers in a positive manner. thus creating an
outlook and mindset that allows fearing to take place. The program is designed to offer
students both positive behavioral supports as well as counseling services so that
optimal performance Is obtained in all areas of functioning.

Jarget Population:

The BSP is for students in grades 9-12 who are manifesting anxiety, depression, OCD,
school avoidance, social challenges, disruptive bahaviors, and academic
underachievement due to lack of Productivity and follow through. Many of our students
have demonstrated an inability to achieve success in traditional classroom settings and
have a pattern of school failure that is either emerging or pervasive, These students
have a need for exposure to required proficiencles using individualized approaches that

are intended to engage the disaffected learner.

Program Components:

2 Hands-on learning experiences

* — Individuatized approach to leaming
* Small group instruction
° Behavior Modification

. Individual Counseling
**  Smail Group Counseling
7 Focus on Transition fo Post Secondary Settings

. Opportunity for SLE

WM 043
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 68 of 97 PagelD: 745

Staffing:

The program fs primarily supported by four highly qualified teachers who possess
Specialized skills in working with students who have struggled due to social, emotional,
and behavioral challenges. Support staff includes school psychologists and social
workers who will provide counseling services to students’ in a consistent and ongoing
manner. Multiple teachers’ assistants are also In every class, including one that is
bilingual in Spanish to assist the students taking mainstream Spanish classes.

Academic courses provide students with exposure to the New Jersey Core Curriculum
Content Standards, Students will be exposed to curriculum that is utilized within
mainstream settings with differentiation as needed relative to pace, amount and timing.
Students will have the Opportunity to take the following classes at a varlety of levels:

English 1, 2, 3, 4
United States History 1 and 2, and World History
Algebra 1, Algebra 2, Geometry, and Foundations of College of Math
Biology, Physical Science, integrated Earth Systems, Environmental Science
- Adaptive Physical Education with weekly yoga
e * Out of Class Support
J * Post-Secondary Planning
- Structured Learning Experience
“Course offerings change yearly based on need.

The Mendham High Schoo! administrative taam Is committed fo supporting the students
and staff of the BSP. The Vice-Principal in charge of special education, Ms. Janet
Slover, will serve as the primary discipiinarian for students who are enrolled in the BSP
program. The district recognizes the need for continuity in decision making relative to
needs of students in an alternative educational Program within a public school setting.

The Being Successful Program provides students classified with educational disabilities
an altemative educational/classroom environment. The program offers structure and
focuses on strengthening student behaviors Such as responsibllity for one's self and
school assignments, socialization skills, and self-confidence. The program
sncompasses all aspects of learning for these students. Students enrolied in BSP may
receive instruction in English, Math, History, Science, Out of Class Support, and

WM 044
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 69 of 97 PagelID: 746

—

a

Post-Secondary Planning within the program. in addition, BSP students that are
mainstreamed receive the necessary individual supports that increase the likelihood of
Success outside of their classroom. Besides focusing on academics; the program
includes behavioral support, counseling, a quiet safe place for retreat and an
environment that can be molded for each student's needs driven by their IEP.

Incentive Program:

Students can eam up to 73 points per class. There are five categories that are scored.

Show up on time - 1 point

Remain Alert - 2 points

Participation - 2 points

Respect one's self and others - 6 points
Accomplishments - 2 points

At the end of the week, points are tallled and percentage scores are discussed with
each student, If a student falls in the 69% (bronze) or lower range, there are no rewards

eared.

If a student earns bronze for more than 3 weeks, he or she will not quaillfy for the
monthly field trip. The staff will then meet with the student to discuss methods for future
Improvement, if the student earns the 70-79 (silver) percentage range for the week the
teacher will select one Friday Earned Time activity to be withheld from the student.
Students can participate in Friday Earned Time activities provided that ail their work Is
up to date for all classes. For those sttidents falling In the 80-89% percent range, not
only can they participate in Friday Earned Time, but also can participate in a monthly
field trip. Again, all missed work must be made up. Students who earn 90-100% not only
get to participate in Friday Earned Time and the field trip, but receive a reward important

to the individual and agreed upon by the BSP team.

This incentive program holds students accountable for mainstream classes as well.
Students must have all work completed and have attended all classes outside the BSP
program. Consequences will be implemented for missing classes and for missing work
according to the incentive program. For example a student may have achieved the
Silver level within the BSP program for the week, but may have two missing
assignments in classes outside the BSP: that student will be dropped one level to
Bronze. The student can regain his or her original level by making up the missing work.

WM 045
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 70 of 97 PagelID: 747

Outreach to the Mainstream:

During the first week of school and the start of any second semester courses, an email
is sent to the mainstream staff which provides contact information and the names of
their students who are In BSP. The team will also communicate to the mainstream
teachers the unique needs of the students and how the mainstreaming process works

for our students,

Since the students in this program are Struggling to cope with emotional and behavioral
issues compounded by extreme anxiety in many cases, our program provides the
Students who are mainstreamed with the abllity to complete work during the school day,
This Is where we need to ask for feedback from our mainstream teachers. Whenever a
BSP student who Is in another teacher's class misses class or falls to turn in work that Is

due, that teacher Is instructed to follow the procedure below:

1, Put the work that is owed, or a note describing the assignment, in Identified BSP
teacher's mailbox. Be sure to write the date on the assignment.

2. The BSP teaching staff will make every effort to ensure that the student completes the
work by the end of one week's time from the date that the assignment was given to the
Staff. Once the work is completed it will be returned to the classroom teacher labeled

with the date of completion.

If the work is completed in one week's time, it is to be graded as if It was handed In on
time. If the works Is not completed and retumed to you after one week, the student Is to

receive a zero for that assignment.

 

 

 

Platinum Gold Silver Bronze
90 — 100% 80 — 89% 70-79% 69%

Weekly Reward | Weekly Weekly

Monthly Field Reward Reward

Trip Monthly Field

Earned Trip

Privileges to be

discussed

 

 

 

 

 

 

WM 046
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 71 of 97 PagelID: 748

The Being Successful Program Contact

, am part of the Being Successful

 

Program (BSP) at West Morris Mendham High School. I
understand that there are guidelines and regulations that
I should follow so that I can improve my self-discipline

and educational practices.
If I choose not to follow the BSP procedures/guidelines,
I am aware that there will be consequences that will
directly affect my education and independence during my

school day.

(Student Sign)

 

 

(BSP Team)

 

 

WM 047
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 72 of 97 PagelD: 749

 

student Monday Tuesday Wednesday Thursday | Friday

 

Shows. up on Time (1)

Remaing Alert (2)

Participates {2}

Respects oneself and others (6)
Accomplishments {2}

 

Shows op on Time (1)
Remains Alert (2)

Participates (2)

Respects oneself and others (65)
Accomplishments {2}

 

Shows up on Time {1}
Remaine Alert (2)

Participates {2)

Respects oneself and others (6}
Accomplishments (2)

 

 

 

 

 

 

 

 

WM 048
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 , Page 73 of 97 PagelD: 750

-

a

B-giaseg

Iccrc

Immediate Care
Children's

istric Center
asp uate ny, NU 07054

TEL (973) 794.3241 F ) 794.3284
wow. NUP yohC enter. com

10.20.16
To: West Morris Central 9.8.

Attention: Joe C
r: a

This letter is to notify staff at West Morris High School that

admitted to the partiel cate program that runs from 9umn to 2:30pm on 10.1716 for
depression, The plan is for her to attend program for approximately two weeks, After that
time, EEE will be reassessed in regards to retumning to eohool for helf day transitions and
attend the IOP program here ICCPC, ng Acca be miaaing stool

will be in need of Homebound instruction through American Tutor, If there are any

* questions, please feel free to contact me. Thank you.

Sincerely,

Dolgos, LAC Dr. Srinivasan
Senfor Clinician ’
973-794-3281 K222 semaine Partie
Melissad@icpsyoh.com

LC.C.P.C. — lumediate Care Children's Psychiatric Center

Wodt @E:9T SThe-Be-190

on
WM 049
\

© ICCPC a

Immediate Care
Children's
chiatric Center —
28 B Hill NI O7is4
TEL (973) 794-2261 F, ) 794-3284
www. NIP sychCenter.com

y Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 74 of 97 PagelID: 751

 

123.16

To: West Morris Regional High School
e —

This letter is to notify staff Morris Regional High School that the clinical team here

_ &t ICCPC has medically cleared ) return to echoal on Wednesday, December 7". The plan
is for Mito attend West Moms Regional High School for half days from 7:30am to 11:20am
and then attend ICCPC from 12pm to 2:30pm. Due to the fact that she will be missing her
academic portion of school, the clinical team is also recommending that [MMlicontinue to receive “
homebound instruction through Amesican Tutor. This iz expected to last approximately one
week, After that time, the team will re- evaluate to return to school for full days. The
clinical team is also recommending that Ve a 504 plan due to her extreme anxiety

moment, take things one step at a time, meditation and ness moces
situations that cause amdety or depression. If there are any further questions, please
coritact me, Thank you,

 

Sincerely

wal ee LAC Dr. Srinivasan
énior Clinician Pro Psychiatrist
973-794-3281 X222 ae

LC.C.P.C. — Immediate Care Children’s Peychiatric Center
WM 050

aids a
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 75 of 97 PagelD: 752

- [cere

LA
Immodinte Care
Children's

Prychiatric
28B Hil oad, Serer ovis
‘TEL (073) 794-3281 F. ) 794-5284
www NIP syohConter.com

1.6.17 ’

Ta: Joe
2 iio
This letter is to notify the d study team et West Morris Schoo clinical
. ) I that
it Goa eet C assessed and approved far as IEP, 2 with
fia Sho places a lot of pressure on herself ag well as hes fear of
_ a So struggles with depression that can involve some suicidal thoughts at times, Her

and emotions and recelve more individualized stteceion fat ecocl wer | 3

pr work, She “

aa) benifit fom mors time in e therapeutic seting o continue progressing With her aniety’ doptsalor
; = in school, If there are any questions, please feel free to contact me. Thank you +

Axis i: Deferred

Axis ff: none
Axis Iv: sat uitional and social support

   

Axis V: GAF =
Sincerely,

Metis Dolgos, LAC Dr, Srinivasan
973-794-328] X222 P =

LC.C.P.C, — Immedtate Care Children’s Psychiatric Center

WM 051
" Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 76 of 97 PagelID: 753

CLIFTON PUBLIC SCHOOLS
SPECIAL EDUCATION DEPARTMENT

The material contained herein is privileged, confidential and restricted to
professional personnel.

REPORT OF PSYCHOLOGICAL EVALUATION

OL GRADE: 10
DATE OF EVALUATION: 1-19-17 PSYCHOLOGIST: SHERRY WILK

 

REASON FOR REFERRAL:

 

EEE was referred by her parents for a psychological evaluation as part of the
assessment process (as per N. J. Administrative Code BA: 14) to assess her
current functioning levels, determine if she Is eligible for Special Education and
Related Services, and to help plan an appropriate educational program. Her
parents are concemed about the Impact her anxiety and depression has on her
functioning in school.

BACKGROUND INFORMATION:

Rvs hospitalized on 9/22/16 at Immediate Care Children's Psychiatric
nter, for depression and anxiety. She subsequently attended the partial care
program, where she received counseling and academic tutoring. It was reported
that she improved in the small, therapeutic school environment, where she
received individualized attention. On 10/17/16, she was released from the
program and cleared to retum to school. After attending WMCHS for two days,
she refused to go back to school. She has been receiving Home Instruction since
10/24/16, and a 504 plan was implemented for her effective 12/7/16.

a been diagnosed by the Immediate Care Children’s Psychiatric Center
as having Major Depressive Disorder, recurrent, severe, without psychotic

WM 052
' Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 77 of 97 PagelD: 754

a,

features, as well as with Generalized Anxiety Disorder. She is currently taking
Prozac and Wellbutrin. The Center is recommending that she be educated in a
smaller and more therapeutic environment so that she could continue
progressing with her anxiety, depression, and schoo! functioning.

is currently a 10" grade student in a general education program at West
Morris Central High School. She Is taking French 2 Geometry, US History 2,
English 2, and Chemistry, ail at the Advanced level. Last year in 9™ grade,
Jenna's core academic classes were at the Advanced. level, and her grades
ranged from “A” to “B-.” In 8" grade, she was absent 49 times, with grades in

core subjects ranging from “B" to “C+.”

See recent Social History Report for additional pertinent information.

OBSERVATION:

On a one-to-one basis during the testing session, [MEwas pleasant and
friendly. Although she has not been attending school, she was (almost) punctual

for the evaluation appointment. She was cooperative, and completed all
components of the evaluation without resistance. She was initially slightly
apprehensive, but relaxed as the evaluation proceeded. She was able to focus
and concentrate, and was not fidgety or easily distracted. She did not give-up
easily, and persevered on the more challenging items. She rarely required
clarification of instructions or repetition of directions. Nor did she make any
inquiries. She executed all paper and pencil tasks in a timely fashion with due
consideration given to the final product. Her manner of responding was slow,

reflective and self-paced.

METHODS OF ASSESSMENT:

Wechsler Adult Intelligence Scale - Fourth Edition (WAIS-IV)
Diagnostic Interview .

Information from school personnel

Review of school records

Observation
Behavioral Assessment System for Children, Second Edition (BASC-2)

e Parent Rating Scales
® Seif-Re of Personalit

 

WM 053
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 78 of 97 PagelD: 755

ASSESSMENT RESULTS AND INTERPRETATION:
Cognitive Functioning:

EEE was administered ten subtests of the Wechsler Adult Intelligence Scale—
Fourth Edition. The WAIS-IV is an individually administered battery of fests that
evaluates intellectual functioning across different areas of abilities. The Full Scale
score (FS/Q) is an index of general overall cognitive functioning, from which
composite scores are derived. The Full Scale 1Q (FSIQ) Is derived from a
combination of ten subtest scores and is considered the most representative

estimate of global intellectual functioning.

 

The WAS: iV also provides a measure of four index scores: Verbal
Comprehension (VC/), Perceptual Reasoning (PRI), Working Memory (WMI),
and Processing Speed (PS/). The Verbal Comprehension subtests assess the
child's ability to process verbal material and to use language to reason and
express ideas. The Perceptual Reasoning subtests evaluate nonverbal
reasoning, visual-spatial perception, and ability to process visual materiai.
Auditory recall and attention are assessed by Working Memory subtests, and
visual-motor integration and efficiency of visual processing are measured by
Processing Speed subtests. Each of these index scales has a number of
subtests, I.e., areas of specific/special ability or skill. The index scores are

e summary measures of these specific abilities.

Subtests scores (i.e., specific abilities) are compared to other children in the
Same age group, and provide an indication of strengths and weaknesses
compared to same age peers. Subtests are also examined to determine personal
strengths and weaknesses in order to understand leaming style. It should be
noted that a subtests score may differ from that of same age peers, but may not
be a personal strength or weakness. Conversely, the score may Indicate a
personal strength or weakness without differing from that of the same age group.

No array of tasks can cover all aspects of 8 intelligence. Factors such as
creativity, artistic skills, etc., are not tappe y¥ standard intelligence tests.
Furthermore, traits and attitudes such as planning, goal awareness, impulsivity,
anxiety, persistence, enthusiasm, and field (independence, also shape how
Jenna ‘s abilities are expressed. it also should be noted that children develop
their intellectual abilities in different ways, and have different patterns of cognitive

strengths and weaknesses.

This assessment can be considered a reliable and fairly valid estimate of IEEIFs
current cognitive functioning. The following interpretation best describes her
functioning at the present time.

WM 054
" Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 79 of 97 PagelD: 756

@

Composite Score Summary

Composite Percentile 95% Qualitative

Scale Score Rank Confidence Interval Description
Verbal
Comprehension VCI 116 86 110-121 High Average
Perceptual
Reasoning PRI 107 68 100-113 Average
Working Memory WMI 86 18 80-94 Low Average
Processing Speed PSI 04 34 86-103 Average
Full Scale FSIQ 104 61 100-108 Average

The FSIQ is a measure of genera! ability and is considered the most
representative estimate of global intellectual functioning. The VCI is a measure of
concept formation, verbal reasoning, and knowledge acquired from one's
environment. The PRI is a measure of perceptual and fluid reasoning, spatial
processing, and visual-motor integration. The WMI! measures the ability to retain
information in memory, perform an operation with it, and produce a result. The
PSI measures the ability to quickly and correctly scan, sequence or discriminate
simple visual information.

EEE's performance is evaluated in terms of her overall ability as well as
patterns of composite and subtest scaled scores. Relative to children of
comparable age, I's current general level of cognitive abllity is estimated to
be within the average range of intellectual functioning on a standardized measure
of Intellectual functioning. Her overall thinking and reasoning abilities exceed
those of approximately 61% of individuals her age (FSIQ = 104; 95% confidence
interval = 100-108). She performed slightly better on verbal than on nonverbal
reasoning tasks, but there is no meaningful difference between E's abiiity to
reason with and without the use of words.

Verbal Comprehension Subtest Scores Summary

 

 

 

 

 

 

Scaled
Sublesis Score
Similarities 11
Vocabulary 13
information 15

 

 

Simifarities: measures verbal abstract reasoning and concept formation.

Vocabulary. measures word knowledge, verbal concept formation, fund of
knowledge, leaming ability long-term memory, and degree of language
development. Best overall measure of general intelligence

information: measures isolated knowledge, verbal reasoning, ability to
evaluate and use past experience, and ability to demonstrate
practical information.

WM 055
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 80 of 97 PagelD: 757

ro,
i \

oy

e

Subtest Scores Summary
Scaled
Score
9

  

11
Puzzies 14

Block Design: measures ability to analyze and synthesize abstract visual stimuli.
Strong measure of nonverbal intelligence and reasoning.
Matrix Reasoning: measures fluid intelligence and estimates general intellectual
Visual Puzzles: measures visual processing, spatial relations, closure speed, and
visualization; good measure of Perceptual Organization

 

 

 

 

 

 

 

ability.
Working Memory Subtest Scores Summary
Scaled
Subtests Score
Digit Span 6
Arithmetic 9
Digit Span: measures auditory short-term memory, sequencing skills, attention,
and concentration.
Arithmetic. measures numerical reasoning, attention, and short-
term auditory memory.

Processing Speed Subtest Scores Summary

 

 

 

 

 

 

Scaled
Subtests Score
Symbol Search 5
Coding 13

 

Symbol Search: measures processing speed, short-term visual memory, visual-
motor coordination, cognitive flexibility, visual discrimination, and
concentration. .

Coding: measures processing speed, short-term memory, leaming ability, visual
perception, visual-motor coordination, visual scanning ability, cognitive
flexibility, attention and motivation.

EEE s verbal reasoning abilities as measured by the Verbal Comprehension
Index (VCI) are in the high average range and above those of approximately 86%
of her peers (VCI = 116; 95% confidence interval = 1 10-121). The VCI is
designed to measure verbal reasoning and concept formation. Jenna's
performance on the verbal subtests contributing to the VCI presents a diverse set
of verbal abilities, as she performed much better on some verbal tasks than

WM 056
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 81 of 97 PagelID: 758

others. The degree of variability is unusual and may be noticeable to those who
know her well.

HB achieved her best performance among the verbal reasoning tasks on the
Information and Vocabulary subtests. Her strong performances on the
Information and Vocabulary subtests were better than that of most of her peers,
As a direct assessment of word knowledge, the Vocabulary subtest is one
Indication of her overail verbal comprehension. Performance on this subtest also
requires abilities to verbalize meaningful concepts as well as to retrieve
information from long-term memory (Vocabulary scaled score = 13). Performance
on the Information subtest also may be influenced by cultural experience and
quality of education, as well as her abillty to retrieve information from long-term
memory (Information scaled score = 15). This subtest is primarily a measure of
her fund of general knowledge

EEE s nonverbal reasoning abilities as measured by the Perceptual Reasoning
Index (PRI) are in the average range and above those of a roximately 68% of
her peers (PRI =107; 95% confidence interval = 100-11 3). resents a
diverse set of nonverbal abilities, performing much better on some nonverbal
tasks than others. The degree of variability is unusual for individuals her age and
may be noticeable to those who know her well. IE's performance was
significantly better on the Visual Puzzles subtest than her own mean score. .
Furthermore, she performed better than most of her peers, thus demonstrating
strong abilities on the Visual Puzzles subtest, Performance on this task may be
influenced by visual perception, broad visual intelligence, fluid intelligence,
simultaneous processing, spatial visualization and manipulation, and the ability to
anticipate relationships among parts (Visual Puzzles scaled score = 1 4).

EEE s ability to sustain attention, concentrate, and exert mental control is in the
low average range. She performed better than approximately 18% of her peers in
this area (Working Memory Index (WMI) = 86; 95% confidence interval 80-94).
EEE s abilities to sustain attention, concentrate, and exert mental control are a
weakness relative to her nonverbal and verbal reasoning abilities. A weakness in
mental contro! may make the processing of complex information more time-
consuming for draining her mental energies more quickly as compared to
others at her level of ability, and perhaps result in more frequent errors on a
variety of learning or complex work tasks.

Es ability in processing simple or routine visual material without making
errors is in the average range when compared to her peers. She performed
better than approximately 34% of her peers on the processing speed tasks
(Processing Speed Index [PSI] = 94; 95% confidence interval 86-103). a:
performance on the subtests that compose the PSI is quite variable; therefore,
the PSI score should be interpreted with caution. She performed much better on
Coding (scaled score = 13), which is more demanding of fine-motor skills, short-
term memory, and leaming ability, than on Symbol Search (scaled score = 5),
which is more demanding of attention to detail and visual discrimination.

WM 057
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 82 of 97 PagelD: 759

Processing visual material quickly Is an ability that performs less well than
her verbal reasoning ability. Processing speed {s an indication of the rapidity with
which I can mentally process simple or routine information without making
errors. Because learning often involves a combination of routine information
Processing (such as reading) and complex information processing (such as
reasoning), a relative weakness in the speed of processing routine information

may make the task of comprehending novel information more time-consuming
. Thus, this may leave her fess time and mental energy for

and difficult ‘or
the complex task of understanding new material. Although much less developed
than her verbal and nonverbal reasoning abies ll speed of information
processing abilities are still within the average range and better than those of
approximately 34% of her age-mates (Processing Speed Index = 94; 95%

confidence Interval 86-103).

social And Emotional Functionin

According to her hospital therapist, IEEE ‘struggles with major anxiety related to
school work. She places a lot of pressure on herself, (and has) ... fear of failure.
Jenna also struggles with depression that can involve some suicidal thoughts at
times. Her depression has impacted her to the point where she has not been
able to attend school due to lack of motivation and the inability to function.

's anxiety has also prevented her from being able to attend a regular high

school, as she feels judged, pressured and scared.”

 

BE procente as a slightly anxious girl who wants to be perceived as poised
and mature. She Is articulate, and expresses her thoughts without much
prompting. She denies interpersonal problems with her family or peers, and Says
she cannot identify what is contributing to her schoo! avoidance. However, her
insight tends to be limited, and she probably feels unable to solve her difficulties.
Her affect appears to be somewhat restrictive, although this may be due to
medication. It is likely that she perceives her family as quite supportive.

Behavioral Assessmen t r Child Ss E is an

integrated system designed to facilitate the differential diagnosis and
classification of a variety of emotional and behavioral disorders of children and to
aid in the design of treatment plans. Scale scores in the Clinically Significant
range suggest a high level of maladjustment. Scores in the At-Risk range may
identify a significant problem that may not be severe enough to require formal
treatment or may identify the potential of developing a problem that needs careful
monitoring. The narrative and scale classifications are based on scores obtained

using norms.

WM 058
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 83 of 97 PagelD: 760

@

® BASC-2 Self-Report of Personali
(Based onl s rating of herself)
Some caution should be employed regarding the interpretation of the Self-Report
of Personality, as depicted her behavior in an inordinately negative
fashion. While as it is possible that [| may be exaggerating some of her

symptoms and maladaptive behaviors, it is also plausible that she may be
actually experiencing acute psychological distress.

As compared to her peers, GE rates herself as not having any noteworthy
difficulties in a number of areas, including, sensation seeking, atypicality, locus of
control, attention problems, hyperactivity, relations with parents, self-reliance,
test anxiety, anger control, and mania. However, she does rate herself as having

notable difficulties in the following areas:

Schoo} Problems composite scale: Is score on this composite falls in

the At-Risk classification range. Problematic areas include:
Aititude to School: reports that she dislikes schoo! and
sometimes wishes to be elsewhere. Her score falls in the At-Risk classification

range
Attitude to Teachers: Moeneraly considers her teacher(s) to be
unfair, uncaring, and/or overly demanding. Her score falls in the Clinically

Significant classification range.

Intemalizin S os score on her composite
scale falls in the At-Risk classification range. Problematic areas include:
Social Stress: J reports some difficulty with establishing and
maintaining close relationships with others, and reports sometimes being isolated

and lonely. Her score falls in the At-Risk classification range.
Anxiety: JM reports substantial worrying, nervousness, and/or an
inability to relax. Her score fails in the At-Risk classification range.
Depression: [reports sometimes feeling sad, being
misunderstood, and/or feeling that life is getting worse and worse. Her score falls

in the At-Risk classification range.
Sense of inadequacy: IEEE reports sometimes being dissatisfied with
her ability to perform a variety of tasks, even when putting forth substantial effort.

Her score falls in the At-Risk classification range.
Somatization: [reports experiencing health-related problems that

may include headaches, sore muscles, stomach ailments, and/or dizziness. Her
score falls in the At-Risk classification range.

Emotional Symptoms Index: The Emotional Symptoms Index (ESI) is the most

global indicator of serious emotional disturbance, particularly intemalized
disorder. aes score on her composite scale falls in the At-Risk classification
range. See below for Problematic areas.

Personal Adjustment composite-scale: $ score on her composite scale
falls in the At-Risk classification range. Problematic areas include

WM 059
>

®

Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 84 of 97 PagelID: 761

Interpersonal Relations: [iiifreports having substantial difficulty
establishing and maintaining relationships with others. Her score falls in the

Clinically Significant classification range.
Self-Esteem: JM reports a lower self-image than others her age.

Her score falls in the At-Risk classification range.

Content Scales
Ego Strength: I reports dissatisfaction with herself and her

abilities. Her score falls in the At-Risk classification range.

Critical Itams of note:
GMacinits to believing that she never seems to get anything right.

She also revealed that she often feels sad, and that she “hates” school.
In addition, she reports sometimes feeling that no one understands her, that
other kids hate to be with her, and that her life is getting worse and worse.

© Parent Rating Scales

(Based on Parent's rating of [Bs behavior)

As compared to her peers, [jis rated by her parent as having typical
adolescent behaviors in a number of areas, including: hyperactivity, aggression,

conduct problems, somatization, atypicality, attention problems, and social skills,
activities of daily living, anger control, bullying, emotional self-control, and
executive functioning. However, [is rated by her parent as having
noteworthy difficulties in the following areas: including:

internalizing Problems: [is overall scores on her composite scale fall in

the At-Risk classification range. Problematic areas include:
Anxiety: Is parent reports that she sometimes displays behaviors

stemming fram worry, nervousness, and/or fear. [Ms scores on this scale fall

inthe At-Risk classification range
Depression: Es mother reports that Js withdrawn,
pessimistic, and/or sad. Scores in this range warrant assessment of vegetative

symptoms (e.g., weight loss or gain, fatigue, etc.). Her score on this scale falls in
the Clinically Significant classification range.

Behavioral Symptoms Index:
§ parent reports that she generally alone, has difficulty

Witharawal:
making friends, and/or ts unwilling to join group activities. Her score on this scale falls

in the Clinically Significant classification range.

Adaptive Skills Composite Scale: S overall scores on her composite
scale fall in the At-Risk classification . Problematic areas include:

Adaptability: 's score fails in the At-Risk classification range. Her
parent reports that as difficulty adapting to changing situations, and that

 

WM 660
ain,

Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 85 of 97 PagelID: 762

she takes longer to recover from difficult situations than most others her age.

Leadership: S parent reports that [ij sometimes has difficulty
making decisions, lacks creativity, and/or has trouble getting others to work
together effectively. Her score falls in the At-Risk classification range.

Functional Communication: [IRs parent indicates that

demonstrates poor expressive and receptive communication skills, and that she
aa: score falls

has difficulty seeking out and finding information on her own.
in the At-Risk classification range.

Content Problem
Developmental Social Disorders: S parent reports that she has

some problems conceming social skills and communication. Her score falls in the At-
Risk classification range.

Negative Emotionality.
aaa: parent reports that]jhas a tendency to react negatively when faced
with changes in everyday activities or routines. S$ score falls in the At-Risk

classification range.
Resiliency: S$ parent reports that Jenna has difficulty overcoming

stress and adversity. Her score falls in the Clinicafly Significant classification
range.

Critical Items of note: 'S parent reports that [has some issues

involving food consumption. Furthermore, it Is reported that Is often easily
annoyed by others, and sometimes threatens to hurt others.

 

SUMMARY AND CONCLUSION:

Relative to children of comparable age, & current general level of cognitive
ability is estimated to be within the average range of intellectual functioning on a
standardized measure of intellectual functioning. Her overall thinking and
reasoning abilities exceed those of approximately 61% of individuals her age
(FSIQ = 104; 95% confidence interval = 100-108). Her general verbal
comprehension abilities were in the high average range (VCI = 116), and her
general perceptual reasoning abilities wera in the average range (PRI = 107).

EEE ability to sustain attention, concentrate, and exert mental control is in the
low average range (WMI = 86). 's ability in processing simple or routine
visual material without making errors is in the average range when compared to
her peers (PSI = 94). She performed slightly better on verbal than on nonverbal
reasoning tasks, but there is no meaningful difference between oh ability fo
reason with and without the use of words. Also, as she performed much better on
some verbal tasks than others. Furthermore, due to variability between the two
subtests that compose the PSI, caution is warranted when interpreting this Index
score. Significant specific strengths include orally defining vocabulary words,
knowledge of isolated facts/information, and analysis and synthesis of abstract
visual stimuli and nonverbal reasoning. A singificantly weaker specific skill

WM 061
©

Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 86 of 97 PagelD, 763

involves the interplay of visual memory and discrimination, attentiveness to visual
tasks, processing speed, visual-motor organization, and cognitive adaptability.
Moreover, another significant weakness involves her auditory short-term
memory. The latter specific skilis score at a Borderline level.

—_ struggles with anxiety and depression, and has a fear of academic failure.
@ has limited insight into her difficulties, feels helpless, and likely has limited

problem-solving abilities. She does feel her family is supportive of her.

As compared to her peers, BE cates herself as not having any noteworthy
difficulties in a number of areas, including, sensation seeking, atypicality, locus of
control, attention problems, hyperactivity, refations with parents, self-reliance,
test anxiety, anger control, and mania. However, Hiitates herself within the
At-Risk range in attitude to school, social stress, anxiety, depression, sense of
inadequacy, somatization, self-esteem, and ego strength. Furthermore,
rates herself in the Clinically Significant range in attitude to teachers,
interpersonal relations. As compared to her peers, IEEBis rated by her parent
as having typical adolescent behaviors in a number of areas, including:
hyperactivity, aggression, conduct problems, somatization, atypicality, attention
problems, and social skills, activities of daily living, anger control, bullying,
emotional self-control, and executive functioning. However, 'S parent rates
her within the At-Risk range in anxiety, adaptability, leadership, functional
communication, social development, and negative emotionality. Furthermore,

's parent rates her in the Clinically Significant range in depression,

withdrawal, and resiliency.

Sherry J. Wilk, M.A.
Certified School Psychologist

WM 062
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19, Page 87 of 97 PagelD: 764
8 ere Srinivasa WK Bite, 1
‘ Shankar ean, Atl
Rashinlakumar . Md

Krish

“4
) a
“Icrc ... ie
‘ Jwendy, LM
} Immediate Care Psychiatrie Center - Se cadine Leb
www.nipsyehcenter.con

IMMEDIATE CARE PSYCHIATRIC CENTER (“ICPC”)
IMMEDIATE CARE CHILDREN*S PSYCHIATRIC CENTER (“ICCPC")
IMMEDIATE CARE WOMEN'S PSYGHIATRIC CENTER (“IC WPC”)

March 15,2017

 

 

io FOr © Re Alihess:
BEB scpost desing well unGl thip past Jarry of 2016, at which tine she to experience
n inaluded axdness, ano: eet onn

teadiaan pereere beak
WI denied ay otro mp of phos, mena egueno od ng Se
asimit to more atodety, whic wn dosded gait aes donna
MEE 's telapse has cansed significant psycholopioal disteeksiand is imparting her ability 10 go to
school. Due to her struggles she was re -admitied to ICCPC partial hospital program.

as first admitted to ICCPC Day partial hospital program for the first time in October of
o 2016, for worsening depression. HE feels her depression has been ongoing since January of
( ) 2016. EE was seeing her primary care for medication, as she was placed on Lexapro and was
™ also seeing a private outpatient therapist at this time,

Morris County: 22 Hill Road Parsippany NJ 07054 | P: (973) 335-9909 I F- {973) 335-9910
Bergen County: 205 Robin Road Suite 125 | Paramus, NJ.07652 { P: (202) 984-9373 | F: (201) 561-0198 WM 063
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19

2

Page 88 of 97 PagelD: 765

Srinivasa kK Rao. Ab

Shankar Srinivasan, Ai.
Rashiminkumar Solanki, M.
Krishna Maruri, AM.

Evelyn Kaminski, APN-F

Susan Frantz, 1..€.5.'

Mary Lorraine Graham, 1.0.5.4

©
[cz C Virginia Fwersky. cs!
Sarah Levy 1.0.8.
Immediate Care Psychiatric Center wirw.nipavehotatoner

IMMEDIATE CARE PSYCHIATRIC CENTER (“ICPC”)
IMMEDIATE CARE CHILDREN’S PSYCHIATRIC CENTER (“ICCPC”)
IMMEDIATE CARE WOMEN’S PSYCHIATRIC CENTER (“IC WPC”)

No history of inpatient treatment

No addiction or substance abuse history
No history of suicide attempts

No history of violence

V- Family Psychiatric History:

Depression

VI- Medical History:

None NKDA

Vil- Developmental History:

Normal milestones no delay, no emotional, or behavioral issues from childhood.
MM has done well academically and is socially well related.

VIH- Social History:

MB lives with her parents, and has 3 older brothers all in college.
She is currently in the 10th grade.
IX- Menta} Status Examination:

Appearance- neatly groomed, well nourished female
Speech: Normal

Morris County: 22 Hill Road Parsippany NJ 07054 | P; (973) 335-9909 I F: (973) 335-9910
Sergen County: 205 Robin Road Suite 115 | Paramus, NJ 07652 | P: (201 984-9373 I F: (201) 561-0198 WM 064
Filed 11/26/19 Page 89 of 97 PagelD: 766

' Srinivasa K Rau. M
, : : Shankar Srinivasan, Al
Rashiminkumar Solants Al

Keishna Maruri, M

Evelyn Kaminski, AU's -

Susan Frantz, 1.0.5.
Mary Loreaine Graham, 1.05."

‘ y : Virginia Twersky, 10S.)
' Immediate Care Psychiatric C Sarah Levy LCS.
ee renin Cees www.nipsychcenter.cor

Case 2:19-cv-14465-SDW-LDW Document 13-18

IMMEDIATE CARE PSYCHIATRIC CENTER (“ICPC”)
IMMEDIATE CARE CHILDREN’S PSYCHIATRIC CENTER (“ICCPC”)
IMMEDIATE CARE WOMEN’S PSYCHIATRIC CENTER (“IC WPC”)

Mood: sad

Affect: flat

No suicidal! or homicidal ideation

Sensorium: Normal

Attention and Concentration: Normal

Thought process: Normal

Associations: Norma!

Thought content: Normal

Perception Disturbances: Denied

Judgment and insight: Normal
©) Memory: Normal

X- Axis Diagnoses:

Axis I: Major depression recurrent, Panic Disorder
Axis H: Deferred

Axis Il: none

Axis IV: School issues

Axis V: GAF 45

J- Assessment:

a: psychiatric issues specifically , pervasive mood disturbances, avoidance behaviors even
en not under stress, along with irrational fears and anxiety secondary to school issues, all
collectively at this time are directly impacting learning and ability to maintain and build
satisfactory interpersonal relationships.

XH- Recommendations:

 

¢ At this time an out an out of district placement is advised,

Morris County: 22 Hill Road Parsippany N!.07054 | P: (973) 335-9909 § F: (973) 335-9910
Bergen County: 205 Robin Road Suite 215 | Paramus, NJ.07652 | P: (201) 984-9373 | F: (203) 561-9198 WM 065
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 90 of 97 PagelD: 767
a, woh Srinivasa K Rao, A
Shankar Srinivasac, M
Rashiminkamar Solanti, Mt

Keishna Maruti M

; Evelyn Kandnski, APN-T
‘a Susan Frantz, 1.0.8.
>) / Mary Lorraine Grebam, L.(.5.!

= . ¥irginia Twersky, 1.0.5.5

Hnmediate Care Psychiatric Center

Serah Levy L.C.5,)
www.nipsychcenter.cot

IMMEDIATE CARE PSYCHIATRIC CENTER (“ICPC”)
IMMEDIATE CARE CHILDREN’S PSYCHIATRIC CENTER (“ICCPC")
IMMEDIATE CARE WOMEN’S PSYCHIATRIC CENTER (“IC WPC”)

© BBnceds regular follow up

with a child psychiatrist for medication management and
psychotherapist for counseling

If you have any questions or concerns, please feel free to contact us at (973)335-9909. Thank

.™ f/ fr

Shankar Srinivasan M.D
Child and Adolescent Psychiatrist

 

Morris County: 22 Hill Road Parsippany NI 07054 | P: (973) 335-9909 | F: (973) 335-9920
Bergen County: 205 Robin Road Suite 115 | Paramus, N! 07652 [ P: (201) 984-9373 | F: (201) 561-0198

WM 066
wl

oo
- .

Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 91 of 97 PagelD: 768

1 4
“

WEST MORRIS REGIONAL HIGH SCHOOL DISTRICT
Chester, New Jersey

Department of Special Services

Social History
CONFIDENTIAL

NAME: SCHOOL: West Morris Central H.S.
PARENTS: GRADE: 10
ADDRESS: CA: 16.0

p.0.8,:

EXAMINER: Betina Goldberg-Rappoport, MSW, LCSW

 

e was referred to the Child Study Team for evaluation due to

difficulty attending school. IN was enrolled in a therapeutic program full day for several months and
coming back has proven impossible for her. Currently she Is home receiving home Instruction while the

evaluations are being completed.

f 3_Mrs. BE was 40 years old when mwas born. She
was full term weighing 8 Ibs. She was well eriough to be discharged from the hospital with her mother.
BE had a difficutt time gaining weight at first so had formula supplementing breast milk by four
months aid.

According to Mrs. EE (IN achieved developmental milestones early. She continues to be a
healthy young lady. She had no chronic ear, nose or throat issues. ever had surgery or any
hospitalizations. She eats two meals a day, breakfast and dinner. Raid that she is not hungry
during the day. I goes to be at around 11 and sleeps through the night. She has no difficulty falling

or staying asleep.

WM 067
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 92 of 97 PagelD: 769

A review of the family’s medical and educational history reveated the following. HE s oldest brother
23 has Asperger’s. He is high functioning and currently finishing a Master's degree In

composition. He writes predominantly church music,

Maternaf uncle is diagnosed with anxiety, depression and OCD (obsessive, compulsive disorder). He too
is high functioning and works as a translator of documents from German to English. He Is not married,
but has a girlfriend. Maternal great-grandmother made have suffered from depression as well.

Grandparents died from varying aliments. Paternal grandmother was the only one that died of old age.
Their deaths were sad for JI but she was not devastated as her relationships with them were not

particularly close and intense.

in 6" grade, BE described starting to fee! fonely. She said it wasn't severe and she did have friends.
As her brothers began to go away to college, she started to feel more and more depressed, In
September, 2016 she told a friend that she felt suicidal. instead of being inpatient went to ICCPC
(Immediate Care Children's’ Psychiatric Center}. She attended an intensive Day Program from 9:00 a.m.-
2:30 p.m. and then tutoring in the same place from 2:30 p.m.- 4:30 p.m. She also worked with a
therapist and psychiatrist there. She was diagnosed with depression and anxlety. FI worked with a
therapist every other day and had many group sessions with children her age. Techniques stich as DBT
Ce and CBT were used. Eifeit that the therapy along with the medication was certainly helping, f
continues to be on Prozac 10 mi. and Wellbutrin 150 mi. She is followed by Dr. Srinivasan who Is the
owner of (CCPC and her clinician Melissa. Additionally, when not in program, [BE saw Tracie Sakar,

LCSW who she felt was helpful.

Parents terminated the program a bit before Christmas. They felt that EB would do better with
everything once her brothers began to return home. Neither nor staff at iCCPC felt that ay
was quite ready: MI felt that Christmas break was more difficult than usual because her aunt and
cousin were visiting, 't was all too much for her. Stie felt that by the time her relatives left that she was
feeling badly again, Battempted to return to West Morris shortly before winter break.and it was
just too difficult. Her anxiety was too acute to be able to stay in school.

SCHOOL HISTORY: Currently SIs on home bound instruction. She has tutors come to the house
and she attends therapy sessions at ICCPC twice a week in the afternoon. BE is very socially isolated.
The one friend she considered her closest has been unkind. This hada devastating effect on I.

BM has never had learning issues. Throughout her schoo! history she was a strong student. Currently
her emotional issues are paramount and preventing her from being in a mainstream setting. Her

WM 068
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 93 of 97 PagelD: 770

parents have been exploring small private high schools where she might be more comfortable. Some of
these schools are religious schools. None are therapeutic.

FAMILY AND SOCIAL HISTORY: Band have been married for 27 years. They
have four children —— ot is the first and only marriage for

both parents.

  
 

GE 2s raised in Lakewood, NU. Her parents are deceased, She has a sister that lives in Hawait
and a brother who lives in Virginia. HE enjoys her maternal! uncle because he is funny. She cares for
her aunt, but she is more intense in nature and become apprehensive with that type of
Personality. She is big hearted, but often has no filter and Says whatever she Is thinking despite the

impact of her words.

ME was raised in Bergen County. His parents are deceased as well, EE was an only child so
BB bas no connections there.

BB has a close relationship with her brothers, She is the youngest and only girl. She feels protected
and comfortable with them. They are alt in college or graduate school and this is very difficult for am.

She likes having them home and interacting with them on a regular basis. Her parents are caring and
loving towards her.

MM does have some chores around the house that Include caring for two cats and a dog and emptying
the dish washer. She spends most of her time playing guitar and preparing for her classes.

SUMMARY: [, a 10” grader, is the youngest and only daughter of four born to an intact family.
senses that she began feeling loneliness in 6” grade and by September of 10” grade was
depressed, anxious and suicidal. Her parents put her into a therapeutic program immediately and this
appeared to help a great deal, She was ina full time day program at immediate Care Children’s’
Psychiatric Center until right before winter break. She had no intervention for a few weeks during the
holiday and family visits and she decompensated some. Currently she fs on home-bound instruction
after returning to school proved too stressful and has tutors coming to the home along with afterschool

programs twice a week at ICCPC.

Gla lb

vatine coe Clg Hh pou A |

WM 069
 

4 Tat

 

Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 94 of 97 PagelID: 771

Alexander Road Associates
IN PSYCHIATRY, PaYCHOLOGY & COUNSELING, F.C

ASSOCIATER: EQUNPER: CHARLES F, MARONSON, ID, M.D, SERVIGES Provinep
WALUAM P, Haves, M.0., FAACAP

- Cnn, Ancamsoasir Ait ADULT
AaMA MIAN, M.D,, MLS, PHONE: (809) 419.0400 ADDICTIONS AGStaeuenr & CounsELna
re Mo. Fax: (609) 418-9200 LEARAING DIGABILITING EVALUATIONS
BARRE. PO FeO MEDICATION MANAGEMENT
MATTHEW J, BRIGHTMAN, Psy.D. gsc
NATALIE SCHUBERTH, Psv.D., BORA ADL/ADUS Bae
PASQUALE SARGIDTTO, M.ED,, LPC, LCADC PayYcnoGEnomic Tesning

 

PATIENT NAME:

DATE OF BIRTH:

AGE:

REFERRED BY: School district and family attorney

EXAMINER: Natalie Schuberth, Psy.D., BCRA-D, Licensed Psychologist (#5563)

 

DATES OF EVALUATION: 7/31, 08/02, 08/03/17

REASON FOR REFERRAL: [I is a 16-year-old female referred by her achool district end
her attomey (Ms. Julie Warshaw) for a private psychoeducational evaluation to guide schoo] placement
decisions and academio recommendations. MMM is diagnosed vith depression sed ancioy, which have
made it difficult for her to attend her high school and resulted in being homeschooled for much of the
year, despite N's work and desire to attend school. Background information was provided by I

hor mother (Mss IED, end a reviow of records.

DEVELOPMENTAL AND MEDICAL HISTORY: Mo aod Mr,
were 40-years-old when [was bom. Bis the result o a healthy pregnancy and delivery

oa time weighing 8 pounds, She met her language and motor milestones early, She is right-hand
dominant for writing. When she was 11-year-old, she broke her wrist during basketball. She denied
frequent car infections but did report strep throat multiple times, particulary in middle school, She is
currently prescribed Wellbutrin (150mg) and Prozac (15mg) by Ms. Evelyn Kaminski (licensed
also takes Vitamin D (2000

psychiatric nurgs practitioner) under the supervision of Dr. Srinivasan, She
TU) daily. I wears contact lenses, Sleep was reported within nomnal fimits. Appetite can be effected
ions,

FAMILY HISTORY: ives at home with her parents. She has three older brothers who she is close

With GS years old). Mrs. BE carned her Bachelor's degree and works as a teacher, Mr,
ME camed his Master's Degree and works as an engineer. Family history is significant for high-

functioning Asperger’s disorder and high blood pressure.

Fi Siler ee

WM 070

 
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 95 of 97 PagelID: 772

PATIENT NAME: 2

DATE OF BIRTH:
PSYCHOBDUCATIONAL EVALUATION

ACADEMIC HISTORY: [recently completed tenth grade at West Morris Central High Schaol in
Chester, New Jersey. She has never been held back or repeated a grade, She earns mostly A's and B's,
According to her ninth grade report card, she missed six or Jess days and eamed A’s in Biology, Band,
and French and B’s in Histo , Health, English, and Algebra. Her best subject is English and her most

difficult subject is Chemistry,

Mrs. Humecke stated that [bas difficulties with memory that impact her leaming and testing,
explained that she is “just gonna do bad on” tests so she does not study because it “won't sn a
difference.” She does not feel comfortable participating in class (anxiety). Mrs. EB explained that

BE writes welt but struggles with Spelling,

HERB anc her mother reported that (II turned assignments in on time, does not lose things, and is good
with organization, following instructions, and ada to change, Shs can procrastinate with projects,
explaining that she “works best under pressure.” stated that group projects have not been an issue
for her.

HE has been receiving home instruction since 10/24/16 and a 504 plan was implemented for her
effective 12/7/16,

MB stated that she wants to resume school, When asked what makes a good school for her, [IM stated
that she would like 8 small school that does not have too many people and where the teachers care shout
her. (II plans to go to college after high schoo}; she does not know what she wants to specialize in yet.

PMB explained that she did not have fiends in schoo! withthe exception of elementary school She did,
wever, have acquaintances in order to avoid being alone during times such as hinch, She had one close

friend for one year but that ended. would like to have more friends.

MEE experienced panic attacks in middle school when che felt teased by her Spanich teacher. I
explained that she has always had some amxiety but it did not keep her from doing things until this past
schoolycar. She tended to feel sick in the moming before school. Mrs. NINN explained that Sammmis
very hard on herself and typically thinks that her efforts are “not good enough.”

in the Fall of 2036, experienced suicidal ideation (September through December 2016). In
hindsight, Mrs, explained that BI was spending a lot of tims in her room before October 2016
but she was unsure if this was typical teenage behavior or something more conceming at the time, She
completed a day program at Immediate Care Children’s Psychiatric Center (CCPC) where she learned
coping skills and communication and also received tutoring. According to a January psychological

evaluation, M's diagnoses at discharge were Major Depressive Disorder, recurrent, severe, without

WM 071
t
.

as,

PATIENT NAME 3

DATE OF BIR’
PSYCHOEDUCATIONAL EVALUATION

psychotic features as wel] as Generalized Anxiety Disorder. She tried to return to school multiple times
but it triggered her anxiety too intensely and she retuned to home instruction.

HE was evaluated by Ms, Sherry Wilk (Certified School Psychologist) in Janvary 2017, The evaluation
found her overall intelligence to be in the Average range (Full Scale IQ = 104, 61" percentile), Her Verbal
Comprehension placed her in the High Average range (VCI = 116, 86” percentile), her P
Reasoning and Processing Speed placed Her in the Average range (PRI = 107, 68" percentile; PST =
34" percentile), and her Working Memory was measured ia the Low Average range (WMI = 86, 18"
percentile).

Due to increased anxiety and depression, she was readmitted to ICCPC Partial hospital progrem in early
2017; March 2017 ICCPC records list her diagnoses as Major depression recurrent and Panic disorder and
recommend an out of district school placement.

EEE continues group therapy on an outpatient basis for anxiety, depression, and social akills. r

therapist explained that hes a fear of being judged by others and ruminates on this, which ts
her academic performance, The therapist reported that has become more assertive and opinionated
which has been great, but she still needs help wording her thoughts and feelings in an interpersonally
effective way, She also explained that III “hates routine”; she becomes bored with routine which leads

to anxiety. A combination of therapy and medication has improved her mood.

MENTAL STATUS EXAMINATION AND BEHAVIORAL OBSERVATIONS: —_ was
evaluated over one intake session and two testing sessions. She did wear her contact lenses testing.
TEE presented ax 2 16-year-old female who appeared her stated age. She was alert and oriented in all
spheres. Mood was euthymic and affect was congruent. Speech tone and volume were within normal
limits. Eye contact was within normal limits, Thete is no svidence or report of substance abuse. She
denied current self-injury and suicidal ideation/plax/intent. There is no evidence or report of abuse or

neglect, No pain wes reported.

Hestablished rapport appropriately and answered the examiner’s questions but was reserved and did
not initiate or elaborate on conversetion spontancously. [EM requested that some items be repeated, She
worked slowly and carefully, taking time to think before and while responding. During several subtests,
HE answered correctly just as time elapsed or after time elapsed (no credit in the latter scenario). Given
the overall good effort and cooperation, the assessment is believed to be a valid estimate of IIs
current functioning.

EVALUATION PROCEDURES

Wechsler Adult Intelligence Scale ~ Fourth Edition (WAIS-IV)

Wechsler Individual Achievement Test ~ Third Edition (WIAT-II1)

Nelson-Denny Reading Test, Form G

Wechsler Intelligence Scale for Children — Fifth Edition (WISC-V), Symbol Translation

Wide Range Assessment of Memory and Learning, Second Edition (WRAML2)

Delis Kaplan Executive Function System (D-KEFS)

Conners Continuous Performance Test 3 Edition (CPT3)

Conners Continuous Auditory Test of Attention (CATA)

Behavior Rating Inventory of Executive Function, Second Edition (BRIEF 2) — Self, Parent, Teacher

Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 96 of 97 PagelD: 773

WM 072
Case 2:19-cv-14465-SDW-LDW Document 13-18 Filed 11/26/19 Page 97 of 97 PagelD: 774 .

PATIENT NAME:
DATE OF BIRTH:
PSYCHOEBDUCATIONAL EVALUATION

Behavior Assessment System for Children, Third Edition (BASC-3) — Self, Parent, Teacher Forms
Revised Children’s Manifest Anxiety Scale, Second Edition (RCMAS-2)

Clinical Interview

Review of Reconds (Report Card, Ninth Grade; Psychological Evaluation, 1/19/1 7; Social History;
ICCPC Psychiatric Evaluation, 3/15/ 17)

Behavioral observations

TEST RESULTS
Assessment of Intellectual Functioning
HERE: intellectual ability was assessed using the Wechsler Adult Intelligence Scale — Fourth Edition

(WAIS-IV). This test yields a Full Scale IQ, which is an overall measure of cognitive functioning, as well
as four index scores which tap more specific domains such as verbal ability, analytical reasoning, visval-
spatiel skills, and problem solving. HEM achieved a Full Scale 1Q score of 59, placing her overall
cognitive fimotioning in the Average range (47" percentile). However, for individuals with
neuropsychological issues such ag learning disorders, Attention-Deficit/Hyperactivity Disorder, and other
similar issues, difficulties with working memory and processing speed may result in lower FSIO scores
(Wechsler, 2003). Therefore, the General Ability Index (GAI) was calculated. GAI is a summary score

that is less sensitive to the influence of working mem and processing speed and may be a better
recssiaon of MBPs iteligeco than the FSIQ, MMlocioved « GAT vor of 108 stage
cognitive functioning to bs in the Average range (70™ percentile), consistent with ber FSIQ.

WM echieyed Verbal Comprehension Index score of 108, placing her ability in the Average range (70"
percentile). Her ability to answer knowledge-based questions (Information) placed her in the Very High
range. Hor ability to identify commonalities between pbjeats and concepts (Similarities) placed her in the
High Average range. Her ability to articulate word definitions (Vocabuimy) placed her in the Average

range of functioning.

HEE achieved a Perceptual Reasoning Index score of 107, placing her within the Average range of
finctioning (68" percentile). This index assesses nonverbal and visual-spatial reasoning ability, Her
ability to recognize and complete visual pattems (Matrix Reasoning) and her ebility to mentally
manipulate shapes to match a model (Visual Puzzles) were

Average range of functioning. Her ability to replicate geametric designs using blocks (Block Design)
placed her in the Average range of functioning; she comipleted some of the items correctly just as time

was runing out,

The Working Memory Index assesses the ability to hold informition in mind end perform some kind of
operation or mani; on with it. NIM echfeved a score of 80 on this index, placing her within the Low

Average range (9" percentile), representing an area of relative wealness, repeat
increasingly long series of digits in both forward and reverse order (Digit Span) and her ability to solve
math word problems in her head Within a time limit (Arithmetic) were evenly developed and placed her in

the Low Average range of functioning.

Finally, BM echicved a score of 92 on the Processing Speed Index, plecing her in the Average range of
ability (30" percentile), representing an area of relative weakness. This index assesses the ability to
quickly and efficiently process visual information while under pressure to maintain focused attention. Her

ability to quickly copy symbols matched with shapes according to a key (Coding) was better developed

evenly developed smd placed her in the High -

WM 073
